  Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 1 of 69 PageID #:270



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


THE ARBITRAGE EVENT-DRIVEN FUND, et
al., on behalf of themselves and all others
similarly situated,                             No. 18-cv-06175 (CPK)

                          Plaintiffs,
                                                Hon. Charles P. Kocoras
      v.

TRIBUNE MEDIA COMPANY, PETER M.
                                                JURY TRIAL DEMANDED
KERN, CHANDLER BIGELOW, CRAIG A.
JACOBSON, ROSS LEVINSOHN, PETER E.
MURPHY, LAURA R. WALKER, OAKTREE
TRIBUNE, L.P., OAKTREE CAPITAL
MANAGEMENT, L.P., and MORGAN
STANLEY & CO. LLC,

                          Defendants.


                 AMENDED CLASS ACTION COMPLAINT FOR
              VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 2 of 69 PageID #:271



                                                  TABLE OF CONTENTS

                                                                                                                                          Page

I.       INTRODUCTION .............................................................................................................. 2

         A.         Overview of the Merger .......................................................................................... 7

         B.         Overview of the Tribune Defendants’ Misstatements and
                    Omissions.............................................................................................................. 10

         C.         Overview of the Harm to Tribune’s Non-Insider Investors .................................. 17

II.      JURISDICTION AND VENUE ....................................................................................... 18

III.     PARTIES .......................................................................................................................... 19

         A.         Plaintiffs ................................................................................................................ 19

         B.         The Tribune Defendants ....................................................................................... 20

         C.         The Oaktree Defendants ....................................................................................... 21

         D.         The Director Defendants ....................................................................................... 22

         E.         Defendant Morgan Stanley ................................................................................... 23

IV.      SUBSTANTIVE ALLEGATIONS .................................................................................. 23

         A.         Background of Tribune ......................................................................................... 23

         B.         The Oaktree Defendants’ Continued Interest in Tribune ...................................... 25

         C.         Tribune’s Management Positions the Company for Sale and
                    Executes a Definitive Merger Agreement with Sinclair ....................................... 26

         D.         The Tribune Defendants’ Pre-Class-Period Statements Regarding
                    Sinclair’s Purported Agreement to Sell Stations as Necessary to
                    Obtain Regulatory Approval ................................................................................. 28

         E.         The Tribune Defendants and the Oaktree Defendants Learn that
                    Sinclair Is Refusing to Make the Previously-Agreed-To
                    Divestitures, but the Tribune Defendants Continue to Assure
                    Investors that Sinclair Intends to Do So ............................................................... 32

         F.         The Tribune Defendants’ Class-Period Misrepresentations and
                    Omissions of Material Fact Regarding Sinclair’s Refusal to Divest
                    Stations as Necessary to Obtain Regulatory Approval ......................................... 34

                    1.         Tribune Learns that Sinclair is Proposing a Divestiture
                               Process that the FCC has Never Approved, And Related-
                               Party Sham Transactions that the FCC Would Never
                               Approve, Further Jeopardizing the Merger .............................................. 38
                                                       -i-
      Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 3 of 69 PageID #:272



                     2.        Tribune Continues to Assure Investors That Sinclair is
                               Using Best Efforts to Obtain Regulatory Approval,
                               Including Making the Required Station Divestitures ................................ 40

                     3.        Tribune Never Voluntarily Discloses Sinclair’s Intransigent
                               Conduct to Investors ................................................................................. 42

          G.         The Truth Is Revealed by the FCC Chairman ...................................................... 44

V.        ADDITIONAL ALLEGATIONS OF SCIENTER........................................................... 46

VI.       LOSS CAUSATION ......................................................................................................... 49

VII.      CLASS ACTION ALLEGATIONS ................................................................................. 51

VIII.     INAPPLICABILITY OF STATUTORY SAFE HARBOR ............................................. 52

IX.       APPLICABILITY OF THE PRESUMPTION OF RELIANCE: FRAUD-
          ON-THE-MARKET DOCTRINE .................................................................................... 53

X.        CAUSES OF ACTION ..................................................................................................... 54

COUNT I: Against the Tribune Defendants for Violations of Section 10(b) of the
    Exchange Act and Rule 10b-5 Promulgated Thereunder ................................................. 54

COUNT II: Against Oaktree for Violations of Section 20A of the Exchange Act...................... 56

                     1.        The Oaktree Defendants Possessed Material Non-Public
                               Information About Sinclair’s Breaching Conduct Related to
                               the Merger at the Time of the Oaktree Offering ....................................... 56

                     2.        Oaktree Sold Tribune Stock in the Oaktree Offering ................................ 58

                     3.        Plaintiffs Purchased Tribune Stock Contemporaneously
                               with Oaktree’s Sales ................................................................................. 59

                     4.        Oaktree is Liable to Each Class Member Who Purchased
                               Contemporaneously with Its Sales ............................................................ 59

COUNT III: Against Oaktree Capital for Violations of Section 20(a) of the
    Exchange Act .................................................................................................................... 60

COUNT IV: Against the Tribune Defendants, the Director Defendants and
    Morgan Stanley For Violations of Section 11 of the Securities Act................................. 61

COUNT V: Against Morgan Stanley for Violations of Section 12(a)(2) of the
    Securities Act .................................................................................................................... 63

XI.       PRAYER FOR RELIEF ................................................................................................... 65

XII.      JURY DEMAND .............................................................................................................. 66



                                                                  -ii-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 4 of 69 PageID #:273



       Court-appointed lead plaintiffs The Arbitrage Event-Driven Fund, The Arbitrage Fund and

the Water Island Merger Arbitrage Institutional Commingled Master Fund, LP (collectively, the

“Water Island Funds” or “Lead Plaintiffs”), along with additional plaintiffs the FNY Partners Fund

LP and FNY Managed Accounts, LLC (collectively, the “First New York Funds,” or the “First

New York Plaintiffs” and together with the Water Island Funds, the “Plaintiffs”), bring this action

(the “Action”) pursuant to Sections 10(b), 20(a) and 20A of the Securities Exchange Act of 1934

(the “Exchange Act”) and Sections 11 and 12(a)(2) of the Securities Act of 1933 (the “Securities

Act”) on behalf of themselves and all other persons or entities (the “Class”) who purchased or

otherwise acquired common stock of Tribune Media Company (“Tribune” or the “Company”):

       (a)     During the period from November 29, 2017 through July 15, 2018, inclusive
               (the “Class Period”);

       (b)     Contemporaneously with sales by defendant Oaktree Tribune, L.P.
               (“Oaktree”) in its November 29, 2017 secondary offering of Tribune
               common stock (the “Oaktree Offering”), underwritten by Defendant
               Morgan Stanley & Co, LLC (“Morgan Stanley”); and/or

       (c)     Pursuant or traceable to the Oaktree Offering

       Plaintiffs’ allegations herein are upon personal knowledge as to themselves and their own

acts and upon information and belief as to all other matters based on the ongoing investigation by

undersigned counsel, including review and analysis of: (i) Tribune’s public filings with the

Securities and Exchange Commission (the “SEC”); (ii) Tribune’s complaint and other filings in

Tribune Media Company v. Sinclair Broadcast Group, Inc., C.A. No. 2018-0593-JTL (Del. Ch.)

(the “Delaware Merger Litigation”); (iii) media reports concerning Tribune and other facts related

to this Action; and (iv) data concerning the price of Tribune common stock. Plaintiffs believe that

substantial additional evidentiary support for the allegations herein will be uncovered following a

reasonable opportunity to conduct discovery.

                                                -1-
     Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 5 of 69 PageID #:274



I.     INTRODUCTION

       1.      On July 16, 2018, Federal Communications Commission (“FCC”) Chairman Ajit

Pai issued a statement expressing “serious concerns” about a well-publicized prospective merger

announced in May 2017 and pending for more than a year (the “Merger”) between Tribune and

Sinclair Broadcasting Group, Inc. (“Sinclair”). In particular, Chairman Pai stated that “certain

station divestitures that have been proposed to the FCC would allow Sinclair to control those

stations in practice, even if not in name, in violation of the law.”

       2.      Put another way, Chairman Pai revealed for the first time in the eight months

Tribune had been touting the Merger that Sinclair had, in fact, repeatedly proposed to the FCC a

sham structure – which Tribune later revealed had been repeatedly rejected by the FCC – under

which Sinclair would still control stations that it was otherwise required to divest in order to

comply with FCC regulations to complete the Merger. This news that Sinclair was not agreeing

to divest stations as required by federal regulations – which was directly contrary to Tribune’s

public statements since May 2017 that Sinclair had agreed to do so and was undertaking the

regulatory steps necessary to complete the Merger – caused the price of Tribune’s common stock

to fall significantly. By the close of trading on July 16, 2018, Tribune’s stock price had fallen

16%, or $6.44 per share, wiping out more than $564 million in market capitalization. Ultimately,

as Chairman Pai’s statement indicated, Sinclair’s refusal to make station divestitures as required

by federal regulations caused the Merger to fail.

       3.      The substantial decrease in Tribune’s share price following the July 16, 2018

announcement demonstrated the materiality of the Merger to shareholders, particularly given that

Tribune had announced to shareholders that it was seeking a merger more than a year prior to its

agreement with Sinclair and the market had reacted favorably. Indeed, Tribune first announced in



                                                 -2-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 6 of 69 PageID #:275



February 2016 that its board of directors (the “Board”) was seeking “strategic alternatives” for the

Company (including a merger) to “maximize shareholder value,” and mere rumors of the Merger

with Sinclair a year later in March 2017 caused investors to drive Tribune’s share price up nearly

6% in a single day.

        4.      Unfortunately, because Tribune and its Chief Executive and Chief Financial

Officers (the “Tribune Defendants”) had been pursuing a merger since early 2016, and investors

reacted so positively to the Merger, when it privately became clear to Tribune that Sinclair was

refusing to comply with its regulatory commitments, the Tribune Defendants were motivated to

conceal that Sinclair’s conduct placed the Merger materially in doubt.

        5.      Significantly, the Tribune Defendants have admitted that they were aware that

Sinclair was refusing to undertake the station divestitures necessary for approval of the Merger for

more than eight months before Chairman Pai first alerted the public. Tribune’s own pleading in

the Company’s subsequent Delaware Merger Litigation against Sinclair for breach of the Merger

Agreement (as defined below) reveals that “from virtually the moment the Merger Agreement”

was signed, Sinclair was “confrontational and belittling” toward the staff of the United States

Department of Justice (“DOJ”) throughout the DOJ antitrust review process that had begun by

August 2017, and that by early October 2017, the DOJ “reaffirmed that it was continuing to

investigate” whether Sinclair’s proposal to not divest stations in most of the agreed markets would

violate antitrust regulations.

        6.      That same pleading reveals that, no later than November 20, 2017, the Tribune

Defendants unquestionably knew that Sinclair was flatly refusing to comply with a DOJ demand

to divest stations in the agreed markets and that, consequently, the DOJ was escalating its

investigation to include depositions of Tribune and Sinclair personnel.



                                                -3-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 7 of 69 PageID #:276



       7.      Moreover, as set forth herein, Tribune’s largest shareholder, Defendant Oaktree,

also knew that Sinclair was refusing to divest stations in contrast to Tribune’s repeated public

statements that it had agreed to do so. Indeed, the DOJ was investigating Sinclair’s conduct in

early October 2017, before the Co-Chairman and Chief Investment Officer of Oaktree’s ultimate

parent, Bruce Karsh, resigned as Chairman of Tribune’s Board (a position he had held since 2013)

in anticipation of the Merger and was not replaced.

       8.      Not coincidentally, while in possession of this non-public information, on

November 29, 2017 (the first day of the Class Period), Defendant Oaktree initiated the Oaktree

Offering of seven million shares of Tribune common stock (almost half its total Tribune holdings)

underwritten by Defendant Morgan Stanley. The Oaktree Offering was made pursuant to a

November 29, 2017 prospectus stating, among other things, that “Sinclair agreed to divest one or

more television stations” in ten “overlap markets” as necessary to gain regulatory approval and

omitting the fact that Sinclair’s refusal to do so had already prompted an investigation by

regulators, including litigation-style depositions. Notably, at the price Oaktree sold, its shares

netted $21.98 million less than the consideration it would have received a few months later, if it

had not sold the shares, and the anticipated Merger had closed. But, unlike other market

participants, Oaktree knew that that prospective Merger was in serious doubt due to Sinclair’s

refusal to proceed with station divestitures, and thus it was able to unload seven million shares at

artificially inflated prices. By selling on inside knowledge, Oaktree avoided a loss of more than

$42 million on its seven million shares – all of the shares it could sell pursuant to the prospectus

supplement – that it would have sustained had it waited to sell until after the July 16, 2018

announcement that the Merger was imperiled.




                                                -4-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 8 of 69 PageID #:277



       9.      Plaintiffs bring this Action on behalf of public investors in Tribune common stock

who suffered hundreds of millions of dollars in losses from Class Period purchases when the

market learned that the Merger would fail, an outcome that the Tribune Defendants and Oaktree

Defendants knew was a distinct possibility no later than November 20, 2017.

       10.     First, this Action asserts a claim pursuant to Section 10(b) of the Exchange Act

(Count I) on behalf of persons or entities who purchased Tribune common stock during the Class

Period while the Tribune Defendants were making, or causing to be made, misrepresentations and

omissions of material fact in the Company’s public filings concerning Sinclair’s compliance with

the regulatory approval process necessary to complete the Merger. Specifically, during the Class

Period, when the Tribune Defendants frequently discussed the regulatory steps necessary to

complete the Merger in public statements and presentations, they misstated or omitted the

following facts concerning Sinclair’s publicly-reported (purported) agreement to divest certain

television stations in markets necessary to satisfy FCC regulations:

               (a)    Sinclair was, in fact, refusing to divest itself of television stations in
                      certain markets that it had previously purportedly agreed to sell to
                      secure regulatory approval for the Merger; and

               (b)    In direct contradiction to Tribune’s public statements, the Company
                      knew that Sinclair was, in fact, taking the position that it was not
                      legally or contractually obligated to complete the identified
                      divestitures to ensure regulatory approval.

Accordingly, the Tribune Defendants are liable to Class Period purchasers under Section 10(b) of

the Exchange Act.

       11.     Second, this Action asserts a claim pursuant to Section 20A of the Exchange Act

(Count II) on behalf of persons or entities who purchased Tribune common stock

contemporaneously with Defendant Oaktree’s sales in the November 29, 2017 Oaktree Offering.

Oaktree made these sales while in possession of material nonpublic information concerning


                                                 -5-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 9 of 69 PageID #:278



Sinclair’s refusal to divest television stations in markets necessary to satisfy regulators and

complete the Merger. Accordingly, Oaktree is liable to such contemporaneous purchasers under

Section 20A of the Exchange Act.

       12.     Third, this Action asserts a claim pursuant to Section 20(a) of the Exchange Act

(Count III) against Oaktree Capital Management, L.P. (“Oaktree Capital,” and together with

Oaktree, the “Oaktree Defendants”). Defendant Oaktree Capital is the ultimate owner and

controlling entity of Oaktree, whose co-founders (including Mr. Karsh) and senior partners

comprised the investment committee responsible for the disposition of Defendant Oaktree’s

Tribune shares. Because Defendant Oaktree Capital caused Oaktree to sell Tribune stock while in

possession of material non-public information, it is liable to contemporaneous purchasers in the

Oaktree Offering under Section 20(a) of the Exchange Act.

       13.     Fourth, this Action asserts a claim pursuant to Section 11 of the Securities Act

(Count IV) on behalf of persons or entities who purchased Tribune common stock pursuant or

traceable to the Oaktree Offering. The Tribune Defendants, members of Tribune’s Board (the

“Director Defendants”), and Defendant Morgan Stanley issued or caused to be issued a registration

statement and prospectus for the Oaktree Offering which contained untrue statements or omissions

of material fact concerning Sinclair’s refusal to divest television stations in markets necessary to

satisfy FCC regulations and complete the Merger. Accordingly, these Defendants are liable to

purchasers in or traceable to the Oaktree Offering under Section 11 of the Securities Act.

       14.     Fifth, this Action asserts a claim pursuant to Section 12(a)(2) of the Securities Act

(Count V) on behalf of persons or entities who purchased Tribune common stock in the Oaktree

Offering from Defendant Morgan Stanley, which sold Tribune common stock pursuant to a

prospectus which included untrue statements of a material fact and omitted material facts necessary



                                                -6-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 10 of 69 PageID #:279



in order to make the statements, in the light of the circumstances under which they were made, not

misleading, concerning Sinclair’s refusal to divest television stations in markets necessary to

satisfy FCC regulations and complete the Merger. Accordingly, Morgan Stanley is liable to

purchasers in the Oaktree Offering under Sections 11 and 12(a)(2) of the Securities Act.

       A.        Overview of the Merger

       15.       When Tribune emerged from bankruptcy on New Year’s Eve in 2012, Defendant

Oaktree became the Company’s largest stockholder. Within a month, Mr. Karsh was named

Chairman of Tribune’s Board. While Mr. Karsh served as the Chairman, he also served as Oaktree

Capital’s Co-Chairman and Chief Investment Officer, and as a member of Oaktree Capital’s

investment committee, which was charged with all decisions related to the disposition of Oaktree’s

Tribune stock.

       16.       In early 2016, the Board, led by Mr. Karsh, decided that Tribune should initiate a

review of strategic options to maximize shareholder value, i.e., was considering a sale of the

Company. Specifically, on February 29, 2016, Tribune announced that the “Board of Directors

and the Company have initiated a process to explore the full range of strategic and financial

alternatives to enhance shareholder value.” These alternatives included seeking a merger or sale

of the Company. Investors reacted positively to this announcement. Tribune’s share price rose

9%, closing at $35.90 per share that day, up from $32.95 at close on the previous trading day

(February 26). Tribune’s share price rose again the next day, closing at $37.91 on March 1, 2016,

up more than 15% from its close on the day before the announcement.

       17.       Tribune and its Board did indeed explore opportunities to sell the Company

throughout the remainder of 2016. In particular, negotiations regarding a possible acquisition by

Sinclair began in earnest by November 2016.



                                                 -7-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 11 of 69 PageID #:280



       18.     On March 1, 2017, Reuters reported rumors that Sinclair executives had approached

Tribune about a possible acquisition, causing the price of Tribune’s common stock to close at

$38.75 per share, up 5.8%. On May 8, 2017, following approximately six months of confidential

negotiations, Sinclair and Tribune announced an Agreement and Plan of Merger (the “Merger

Agreement”) pursuant to which each share of Tribune stock would be converted into the right to

receive $35 in cash plus 0.23 shares of Sinclair Class A common stock, for a total value of $43.50

per share. Following this announcement, the price of Tribune’s common stock rose another 5.2%,

to close at $42.40 per share.

       19.     The Merger made practical sense and would achieve certain synergies. Sinclair

owns more television stations than any company in the United States – approximately 193 stations

in 80 markets, while Tribune owns 42 stations in 33 markets. However, these synergies also

presented a challenge. Because of the FCC’s rules concerning multiple-ownership of stations in

the same market (the “Duopoly Rule”), Sinclair’s ability to gain regulatory approval to acquire

Tribune’s stations immediately became a topic of concern to the market.

       20.     Indeed, Tribune and Sinclair knew that a combination of the two companies would

trigger regulatory scrutiny by both the DOJ and the FCC. Accordingly, the Merger Agreement

required Sinclair to use its “best efforts” to gain regulatory approval of the Merger, including but

not limited to “Station Divestitures” in certain markets to comply with FCC regulations.

       21.     In this regard, Tribune’s May 8, 2017 press release announcing the Merger assured

the market that, while the Merger was contingent upon “approval by the Federal Communications

Commission [ ], and antitrust clearance,” in “order to comply with FCC ownership requirements

and antitrust regulations, Sinclair may sell certain stations in markets where it currently owns

stations.”



                                                -8-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 12 of 69 PageID #:281



       22.     In fact, the next day, May 9, 2017, Tribune filed a Form 8-K with the SEC that went

further, representing that Sinclair was willing and had agreed to divest stations. Specifically,

Tribune attached the Merger Agreement to its Form 8-K, and explicitly incorporated it therein by

reference. When referring to station divestitures, the Merger Agreement expressly stated that

Sinclair was willing “to sell, lease, license or otherwise dispose of . . . and promptly to effect the

sale, lease, license, disposal and holding separate of, such assets, rights, product lines, categories

of assets or businesses or other operations or interests therein” to gain regulatory approval. The

Merger Agreement referred to Sinclair’s commitment as the “Station Divestitures”.

       23.     The market reacted favorably. In total, on May 8, 2017, the closing price of Tribune

stock was up 15.9% from its closing price on February 28, 2017, the day before speculation about

the possible deal with Sinclair was first reported in the media.

       24.     Unfortunately, unbeknownst to Tribune’s shareholders, Sinclair did not intend to

proceed with the required station divestitures – even in the markets where it had confidentially

agreed with Tribune that it would sell them – regardless of whether government regulators

determined that those sales were necessary to comply with FCC ownership requirements and

antitrust regulations. Rather, Sinclair intended to take the position that it was permitted, under the

Merger Agreement, to contest the conclusions of government regulators even to the point of

litigation against the government. Sinclair’s planned obstinance presented a significant risk that

the Merger would be substantially delayed, or that it would not be consummated at all.

       25.     Nevertheless, recognizing that regulatory approval was critical to the proposed

Merger and that it was something to which the market was attuned, Tribune again assured investors

in its September 6, 2017 proxy solicitation (the “September 2017 Proxy”) requesting shareholder

approval of the Merger Agreement that “Sinclair also agreed, subject to the terms of the agreement,



                                                 -9-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 13 of 69 PageID #:282



to use reasonable best efforts to take all actions to avoid or eliminate any impediment that may be

asserted by a governmental authority with respect to the transactions so as to enable the closing to

occur as soon as reasonably practicable, including taking certain actions, each referred to as an

‘approval action,’ to obtain regulatory approval.” Tribune further disclosed the ten specific

markets in which Sinclair had putatively agreed to make station divestitures to obtain regulatory

approval – divestitures which the DOJ staff later deemed sufficient to obtain antitrust clearance

had Sinclair proceeded with their agreement to do so.

       26.     The representations in the September 2017 Proxy were later incorporated by

reference in the Registration Statement and Prospectus (as defined below) for the Oaktree Offering

issued on the first day of the Class Period, which included similar representations.

       B.      Overview of the Tribune Defendants’ Misstatements and Omissions

       27.     However, contrary to the Tribune Defendants’ public assurances and the Offering

Materials (as defined below), Tribune and Oaktree learned virtually immediately that Sinclair did

not intend to comply with its obligations. According to Tribune’s complaint in the Delaware

Merger Litigation, “[f]rom the start of DOJ’s review of the Merger, DOJ staff made clear that they

had serious concerns about Sinclair retaining both its and Tribune’s stations in the ten Overlap

[markets]” and that “from virtually the moment the Merger Agreement was signed . . . Sinclair

engaged in belligerent and unnecessarily protracted negotiations with DOJ and the FCC over

regulatory requirements” and “refused to sell stations in the ten specified markets required to

obtain approval.”

       28.     Indeed, by August 2017 the DOJ had repeatedly rejected Sinclair’s requests that the

DOJ remove most of the ten overlap markets from its review, and, by early October 2017 the “DOJ

reaffirmed that it was investigating all of them.”



                                                -10-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 14 of 69 PageID #:283



       29.     Crucially, by no later than November 20, 2017, the Tribune Defendants and Oaktree

knew that Sinclair was flatly refusing to comply with a DOJ demand to divest stations in the agreed

markets. On November 17, 2017, the DOJ again rejected Sinclair’s repeated assertions that it was

not required to divest stations and informed both Sinclair and Tribune of its position that

divestitures would be required in eight-to-ten of the agreed markets. Three days later, on

November 20, 2017, the DOJ rejected a request from Sinclair to pause the DOJ’s investigation into

the Merger unless Sinclair put station divestitures on the table, and the DOJ refused to postpone

depositions designed to support a DOJ complaint, which were scheduled to begin that week.

Instead, the DOJ commenced litigation-style depositions of Sinclair and Tribune personnel

immediately following Sinclair’s November 20, 2017 refusal to consider divesting stations in the

agreed markets.

       30.     The Tribune Defendants were aware of these developments because (i) Sinclair was

contractually required to keep Tribune apprised of its conversations with government regulators

regarding the Merger and did keep Tribune so apprised; (ii) Tribune was at all times participating

in the regulatory approval process; and (iii) government regulators communicated directly with

Tribune regarding their communications with Sinclair.

       31.     As demonstrated by Tribune’s description of Sinclair’s conduct toward regulators

(recounted in a private December 18, 2017 letter), Tribune believed that Sinclair’s conduct was

inconsistent with its obligations under the Merger Agreement.          Accordingly, the Tribune

Defendants knew by no later than November 29, 2017 – if they did not already know before then

– that completion of the Merger was in serious doubt.

       32.     Put another way, Tribune unquestionably knew by the beginning of the Class Period

on November 29, 2017: (i) that Sinclair was not making the station divestitures required to obtain



                                               -11-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 15 of 69 PageID #:284



regulatory approval, in direct violation of the Merger Agreement; and (ii) that Sinclair was taking

the position that it was not legally or contractually required to make such divestitures, a position

that the DOJ had already repeatedly rejected.

       33.       Similarly, based on its extensive relationship with Tribune, Defendant Oaktree

likewise knew by the beginning of the Class Period that Sinclair was not making the station

divestitures as regulatorily and contractually required and that Sinclair was taking a position on

the divestitures already rejected by the DOJ.

       34.       Even though these Defendants knew, by early October 2017 and certainly no later

than November 20, 2017, material facts contrary to Tribune’s statements in its May 8 press release

and its September 2017 Proxy concerning Sinclair’s willingness to make station divestitures as

required to obtain regulatory approval, the Tribune Defendants failed to correct those statements

or reveal the newly-learned facts.     Rather, the Tribune Defendants repeated their previous

misstatements.

       35.       On November 29, 2017, Tribune filed a (i) Form S-3 registration statement and

prospectus (the “Registration Statement and Prospectus”) for the 14,145,447 shares of Tribune

common stock owned by Oaktree; and (ii) Form 424(b)(3) preliminary prospectus supplement (the

“Preliminary Prospectus Supplement”) for Oaktree’s secondary offering of more than seven

million shares of Tribune common stock. Shortly thereafter, Tribune filed a final prospectus

supplement on Form 424(b)(3) for the Oaktree Offering (the “Prospectus Supplement,” together

with the Registration Statement and Prospectus and Preliminary Prospectus Supplement, the

“November 2017 Offering Materials” or “Offering Materials”).

       36.       The November 2017 Offering Materials repeated Tribune’s prior statements

concerning Sinclair’s purported agreement to divest stations in certain markets to achieve



                                                -12-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 16 of 69 PageID #:285



regulatory approval – statements the Tribune Defendants knew by then were false, misleading

and/or incomplete – and indeed even specifically identified the markets. For example, the Offering

Materials stated that “Sinclair . . . agreed, subject to the terms of the Merger Agreement, to use its

reasonable best efforts, to take, or cause to be taken, all actions and to do, or cause to be done, all

things necessary, proper or advisable under applicable law to complete the Merger” and “to use

reasonable best efforts to take all actions to avoid or eliminate any impediment that may be asserted

by a governmental authority with respect to the transactions so as to enable the closing to occur as

soon as reasonably practicable, including taking certain actions [ ] to obtain regulatory approval.”

At the time these statements were made, the Tribune Defendants and Defendant Oaktree already

knew that Sinclair was not complying with its obligations.

       37.     Sinclair’s obstinacy in its dealings with government regulators became more

apparent and alarming to Tribune over the next several weeks. Sinclair rejected a December 13,

2017 DOJ offer to pause its investigation if Sinclair would put station divestitures in seven of the

agreed-to markets “on the table.” Sinclair likewise rejected a December 15, 2017 offer by the DOJ

to end the investigation and provide “immediate clearance” for the Merger to proceed if Sinclair

would divest stations in the ten markets listed in Tribune’s September 2017 Proxy and November

2017 Offering Materials.

       38.     Alarmed, by December 18, 2017, Edward Lazarus, Tribune’s General Counsel and

Chief Strategy Officer, wrote to Sinclair’s General Counsel expressing Tribune’s “serious concern

with Sinclair’s approach to obtaining the Department of Justice’s clearance.” Mr. Lazarus stated

that the Merger Agreement required Sinclair to accept the DOJ’s offer, a position consistent with

Tribune’s previous public statements about the Merger Agreement. Sinclair’s General Counsel

refused to comply in a letter dated the same day, and further stated in a December 21 email to Mr.



                                                 -13-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 17 of 69 PageID #:286



Lazarus that “we disagree . . . with your legal conclusions.” Sinclair then sent an aggressive and

insulting letter to the DOJ, refusing to offer divestitures and inviting litigation. Defendant Kern

was copied on Mr. Lazarus’s December 18, 2017 letter, as were Tribune’s outside lawyers.

       39.     Despite these developments, Tribune made no effort to inform shareholders that the

statements in its May 8, 2017 press release, its September 2017 Proxy and its November 2017

Offering Materials were false, misleading, and/or incomplete. At the very least, Tribune had an

obligation to inform its shareholders: (i) that Sinclair was not making the station divestitures

required to obtain regulatory approval, in direct violation of the Merger Agreement; and (ii) that

Sinclair was taking the position that it was not legally or contractually required to make such

divestitures, a position that the DOJ had already repeatedly rejected. Tribune also failed to advise

its shareholders that Sinclair and Tribune explicitly disagreed about the contours of Sinclair’s

obligations to take steps necessary to complete the Merger.

       40.     Throughout January and February of 2018, Sinclair’s posture toward government

regulators became even more confrontational, and its exchanges with Tribune even more

adversarial. Sinclair repeatedly refused the DOJ’s offers to end its investigation if Sinclair would

commit to divestitures in the ten markets listed in Tribune’s SEC filings, and similarly refused

alternative offers that would have halted the investigation while Sinclair and regulators discussed

specifics in good faith. Further alarming Tribune, but undisclosed to the public, Sinclair repeatedly

disclaimed that it had a contractual obligation to Tribune to commit to the divestitures, expressly

informing Tribune that it disagreed with Tribune’s “legal conclusions” in that regard.

       41.     Shortly before the January 25, 2018 “closing meeting” among the DOJ staff,

Sinclair, and Tribune, at which time the government typically decides whether to grant antitrust

clearance or pursue litigation, Tribune reminded Sinclair that Sinclair was obligated to accept the



                                                -14-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 18 of 69 PageID #:287



DOJ’s offer to grant clearance in return for Sinclair’s commitment to make divestitures in the ten

agreed-to markets. Sinclair responded that it had no such obligations, and, when the DOJ repeated

the offer, Sinclair’s General Counsel rejected the offer and told the DOJ staff: “sue me.”

       42.     Plainly, Tribune knew that Sinclair’s conduct put the Merger in serious jeopardy,

and that Sinclair intended to further jeopardize the Merger through continued obstinance and

antagonism in response to government regulators. Yet Tribune still did not inform its shareholders:

(i) that Sinclair was not making the station divestitures required to obtain regulatory approval, in

direct violation of the Merger Agreement; and (ii) that Sinclair was taking the position that it was

not legally or contractually required to make such divestitures, a position that the DOJ had already

repeatedly rejected. Even as Tribune twice threatened to sue Sinclair if Sinclair did not comply

with its obligations (on February 9 and 14), Tribune did not disclose the circumstances that

necessitated those threats, much less the fact that litigation was imminent.

       43.     Meanwhile, the FCC – whose approval was also required to consummate the

Merger – informed Sinclair and Tribune that Sinclair’s proposed approach to making the

divestitures required to satisfy the Duopoly Rule through a contingent divestiture trust was unlikely

to be approved. Sinclair responded by submitting an amended but similar application on February

20, 2018, which also proposed the use of a contingent divestiture trust. The FCC rejected this

proposal a mere two weeks later in a decision that Tribune has since publicly characterized as

“unsurprising.”

       44.     In addition, Sinclair was required to propose to the FCC specific station sales to

satisfy the rule that prevents entities from owning or controlling television stations that, together,

have an aggregate “national audience reach” that exceeds 39 percent of U.S. television households

(the “National Cap”). Because the National Cap limits the total number of television stations one



                                                -15-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 19 of 69 PageID #:288



company can own by applying a simple numeric restriction on the percentage of television

households it can reach, Sinclair could have met the cap through myriad different combinations of

station divestitures.   These divestiture combinations could easily have been commercially

reasonable, provoked little public opposition, and been quickly approved by the FCC.

       45.     Instead, Sinclair waited until late February 2018 to even begin the process of

preparing such sales, and when it did so, it included sales both (i) to parties that had significant

ties to Sinclair’s Executive Chairman, David Smith, and his family; and (ii) subject to

arrangements in which Sinclair would effectively operate the divested stations. Tribune warned

Sinclair that its proposal of such transactions made FCC approval less likely and was incompatible

with Sinclair’s obligations under the Merger Agreement. Tribune therefore requested that Sinclair

propose “clean” transactions instead.

       46.     Despite Tribune’s growing, privately-expressed alarm, and despite further

statements and actions by Sinclair demonstrating that regulatory approval for the Merger was

materially at risk, Tribune still did not disclose: (i) that Sinclair was not making the station

divestitures required to obtain regulatory approval, in direct violation of the Merger Agreement;

and (ii) that Sinclair was taking the position that it was not legally or contractually required to

make such divestitures, a position that the DOJ and FCC had already rejected.

       47.     Remarkably, Tribune not only failed to correct its May 8, September 6, and

November 29, 2017 statements, it largely repeated them and made further false and misleading

statements about the Merger Agreement and Sinclair’s efforts to obtain regulatory approval in its

Form 10-K for 2017, publicly filed with the SEC on March 1, 2018. Tribune further stated in that

filing: “We currently anticipate the Merger will close in the second quarter of fiscal 2018.”




                                               -16-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 20 of 69 PageID #:289



       48.     In other words, rather than disclose the facts it knew about Sinclair’s conduct,

Tribune assured the investing public again that, pursuant to the confidential disclosure

memorandum, Sinclair had agreed to sell stations as required to obtain regulatory approval and

that the process was proceeding apace.

       C.      Overview of the Harm to Tribune’s Non-Insider Investors

       49.     The Tribune Defendants’ material misstatements and omissions concealed from the

market facts unquestionably known by Tribune that presented a substantial risk that the Merger

would not obtain regulatory approval and would fail. Plaintiffs and other investors therefore

purchased shares of Tribune stock at inflated prices during the Class Period. But for the Tribune

Defendants’ misstatements and omissions, investors would not have purchased Tribune stock, or

would not have done so at the inflated prices caused by the misstatements and omissions.

       50.     When the previously concealed risk – that regulators would decline to grant

approval, and the Merger would therefore fail – materialized, the price of Tribune stock declined

dramatically, and Plaintiffs and other investors lost hundreds of millions of dollars.

       51.     That Sinclair may now suggest in hindsight that the Merger might have been

approved after an agreed further extension does not change the facts that Sinclair took action

antagonistic to the government’s position which jeopardized and ultimately derailed the Merger,

and that the Tribune Defendants knew and failed to disclose those facts.

       52.     Notably, Plaintiffs do not allege that the Tribune Defendants set out to defraud the

market or its shareholders when the Merger was announced in May 2017, but Plaintiffs need not

prove such initial intent to defraud to show that the Tribune Defendants violated Section 10(b) of

the Exchange Act. It is enough, as the facts demonstrate, to show that the Tribune Defendants

failed to correct, continued to misstate, and continued to omit, material facts when they learned:

(i) that Sinclair was not making the station divestitures required to obtain regulatory approval, in
                                                -17-
      Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 21 of 69 PageID #:290



direct violation of the Merger Agreement; and (ii) that Sinclair was taking the position that it was

not legally or contractually required to make such divestitures, a position that the DOJ and FCC

had already rejected. The Tribune Defendants were motivated by, among other things, maintaining

the inflation in Tribune stock price caused by the Merger announcement on the meager hope that

the Merger would receive regulatory approval despite Sinclair’s intransigence.

II.      JURISDICTION AND VENUE

         53.   This Court has jurisdiction over the subject matter of this Action pursuant to Section

27 of the Exchange Act, 15 U.S.C. § 78aa, and Section 22 of the Securities Act, 15 U.S.C. § 77v.

In addition, because this is a civil action arising under the laws of the United States, this Court has

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

         54.   Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District to

render the exercise of jurisdiction over Defendant by this Court permissible under traditional

notions of fair play and substantial justice.

         55.   Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa, and 28 U.S.C. § 1391(b) and Section 22 of the Securities Act, 15 U.S.C. § 77v.

         56.   In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, the use of a prospectus or registration

statement, and the facilities of the national securities markets.




                                                 -18-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 22 of 69 PageID #:291



III.   PARTIES

       A.      Plaintiffs

       57.     Lead Plaintiff The Arbitrage Event-Driven Fund is a fund series of a Delaware

statutory trust that seeks capital growth through an opportunistic and flexible approach to event-

driven investing. The multi-strategy fund invests in the equity and debt instruments of companies

involved in corporate events. As set forth in the attached certification (Exhibit A), The Arbitrage

Event-Driven Fund purchased shares of Tribune common stock during the Class Period and

suffered damages due to the violations of the federal securities laws alleged herein.

       58.     Lead Plaintiff The Arbitrage Fund is a fund series of a Delaware statutory trust that

seeks capital growth through an investment approach focused on the strategy of merger arbitrage.

The fund invests in companies being acquired in publicly announced mergers and acquisitions. As

set forth in the attached certification (Exhibit B), The Arbitrage Fund purchased shares of Tribune

common stock during the Class Period and suffered damages due to the violations of the federal

securities laws alleged herein.

       59.     Lead Plaintiff the Water Island Merger Arbitrage Institutional Commingled Master

Fund, LP is a Cayman Islands limited partnership which invests in the equity and debt instruments

of companies involved in corporate events. As set forth in the attached certification (Exhibit C),

the Water Island Merger Arbitrage Institutional Commingled Master Fund, LP purchased shares

of Tribune common stock during the Class Period and suffered damages due to the violations of

the federal securities laws alleged herein.

       60.     Lead Plaintiffs the Water Island Funds and their registered investment manager,

Water Island Capital LLC, are headquartered in New York, New York.

       61.     Plaintiff FNY Partners Fund LP is a Delaware limited partnership which invests in

equity securities. As set forth in the attached certification (Exhibit D), FNY Partners Fund LP
                                               -19-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 23 of 69 PageID #:292



purchased shares of Tribune common stock: (i) during the Class Period; (ii) contemporaneously

with Defendant Oaktree’s sales in the Oaktree Offering; and (iii) pursuant or traceable to the

Oaktree Offering, and suffered damages due to the violations of the federal securities laws alleged

herein.

          62.   Plaintiff FNY Managed Accounts, LLC is a Delaware limited liability company

which invests in equity securities. As set forth in the attached certification (Exhibit E), FNY

Managed Accounts, LLC purchased shares of Tribune common stock: (i) during the Class Period;

(ii) contemporaneously with Defendant Oaktree’s sales in the Oaktree Offering; and (iii) pursuant

or traceable to the Oaktree Offering, and suffered damages due to the violations of the federal

securities laws alleged herein.

          63.   The First New York Funds, and their registered investment manager, FNY

Investment Advisers, LLC, are headquartered in New York, New York.

          B.    The Tribune Defendants

          64.   Defendant Tribune is a Delaware corporation headquartered in Chicago, Illinois.

Tribune is a media company with a diverse portfolio of television and digital properties. Tribune

stock is traded on the New York Stock Exchange under the ticker symbol “TRCO.” As of August

9, 2018 (the day after the Merger failed) there were over 87.6 million shares of Tribune common

stock outstanding. Defendant Tribune is named in Count I (violation of Section 10(b) of the

Exchange Act) and Count IV (violation of Section 11 of the Securities Act).

          65.   Defendant Peter M. Kern resides in New York. Defendant Kern has served as Chief

Executive Officer of Tribune since March of 2017 and on Tribune’s Board since October 2016.

          66.   Defendant Chandler Bigelow resides in Illinois. Defendant Bigelow has been

Tribune’s Chief Financial Officer and Executive Vice President since February 2016.



                                               -20-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 24 of 69 PageID #:293



       67.     Defendants Kern and Bigelow (the “Executive Defendants”) signed, among other

statements, Tribune’s November 2017 Registration Statement and Prospectus, March 1, 2018

Form 10-K, and May 10, 2018 Form 10-Q which contained statements that were false, misleading

and/or incomplete concerning Sinclair’s conduct with respect to pursuing regulatory approval for

the Merger. Defendants Kern and Bigelow are named in Count I (violation of Section 10(b) of the

Exchange Act) and Count IV (violation of Section 11 of the Securities Act).

       68.     Defendants Tribune, Kern and Bigelow are referred to herein collectively as the

“Tribune Defendants.”

       C.      The Oaktree Defendants

       69.     Defendant Oaktree is a Delaware limited partnership headquartered in Los Angeles,

California. As of November 29, 2017, Oaktree was Tribune’s largest shareholder. Prior to the

sale of seven million shares in the Oaktree Offering, Defendant Oaktree beneficially owned

14,145,447 shares of Tribune common stock. As of December 31, 2016, Oaktree’s Tribune

holdings were managed by an investment committee comprised of Oaktree Capital senior

personnel, including Mr. Karsh (Chairman of Tribune’s Board until October 2017 and Oaktree

Capital co-founder), Howard S. Marks (co-founder), John B. Frank (Vice Chairman), David M.

Kirchheimer (Advisory Partner and former Principal and the Chief Financial Officer) and Stephen

A. Kaplan (Advisory Partner and former head of Oaktree’s Global Principal Group).1 Oaktree is

named in Count II (violation of Section 20A of the Exchange Act).




1
  According to the Schedule 13G/A filed by Oaktree Capital Management, L.P., the general partner of
Oaktree Tribune, L.P. is Oaktree AIF Investments, L.P. (“AIF Investments”). The general partner of AIF
Investments is Oaktree AIF Holdings, Inc. (“AIF Holdings”). The holder of the voting shares of AIF
Holdings is Oaktree Capital Group Holdings, L.P. (“OCGH”). The general partner of OCGH is Oaktree
Capital Group Holdings GP, LLC (“OCGH GP”).

                                                -21-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 25 of 69 PageID #:294



       70.     Defendant Oaktree Capital is a leading global alternative investment management

firm headquartered in Los Angeles, California. Defendant Oaktree Capital is the ultimate parent

of Defendant Oaktree, and was the ultimate controlling entity of Defendant Oaktree, AIF

Investments, AIF Holdings, OCGH and OCGH GP with respect to Defendant Oaktree’s Tribune

shares. According to Tribune’s April 14, 2018 Form 14A, as of December 31, 2017, Defendant

Oaktree Capital “reported sole voting power and sole dispositive power with respect to” Defendant

Oaktree’s Tribune shares. Defendant Oaktree Capital is named in Count III (violation of Section

20(a) of the Exchange Act).

       D.      The Director Defendants

       71.     Defendant Craig A. Jacobson resides in California. Defendant Jacobson was a

member of Tribune’s Board at all times during the Class Period and remains a director of Tribune.

Beginning in October 2017, Defendant Jacobson served as a director of Oaktree Strategic Income

Corporation and Oaktree Specialty Lending Corporation, specialty finance companies managed

by Defendant Oaktree Capital.

       72.     Defendant Ross Levinsohn resides in California. Defendant Levinsohn was a

member of Tribune’s Board at all times during the Class Period and remains a director of Tribune.

       73.     Defendant Peter E. Murphy resides in California. Defendant Murphy was a

member of Tribune’s Board at all times during the Class Period and remains a director of Tribune.

       74.     Defendant Laura R. Walker resides in New York. Defendant Walker was a member

of Tribune’s Board at all times during the Class Period and remains a director of Tribune.

       75.     Defendants Jacobson, Levinsohn, Murphy and Walker signed Tribune’s November

2017 Registration Statement and Prospectus, which contained statements that were false,

misleading and/or incomplete concerning Sinclair’s conduct with respect to pursing regulatory

approval for the Merger.
                                              -22-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 26 of 69 PageID #:295



          76.   Defendants Jacobson, Levinsohn, Murphy and Walker, who are referred to herein

as the Director Defendants, are named in Count IV (violation of Section 11 of the Securities Act).

          E.    Defendant Morgan Stanley

          77.   Defendant Morgan Stanley is a Delaware limited liability company headquartered

in New York. Morgan Stanley was the sole underwriter of the Oaktree Offering pursuant to

Offering Materials which contained statements that were false, misleading and/or incomplete

concerning Sinclair’s conduct with respect to pursuing regulatory approval for the Merger.

          78.   Defendant Morgan Stanley is named in Count IV (violation of Section 11 of the

Securities Act) and Count V (violation of Section 12(a)(2) of the Securities Act).

IV.       SUBSTANTIVE ALLEGATIONS

          79.   Tribune as it currently exists is one of the largest owners of local television stations

in the United States. In total, Tribune owns or operates 42 stations in 33 markets. It also owns

national entertainment network WGN America, regional cable news channel Chicagoland

Television (CLTV), Chicago radio station WGN, digital multicast network Antenna TV, Tribune

Studios, minority stakes in the TV Food Network and CareerBuilder, and a variety of real estate

assets.

          A.    Background of Tribune

          80.   The original Tribune Company (“Legacy Tribune”) was founded in 1847 as the

publisher of the Chicago Daily Tribune. Legacy Tribune began publishing a second newspaper, a

tabloid called the New York News, in 1919. It entered radio broadcasting in 1924 and entered the

television industry in 1948. Following growth both in print and broadcasting, Legacy Tribune

became a public company in 1983.           By 2006, Legacy Tribune had approximately 20,000

employees.



                                                 -23-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 27 of 69 PageID #:296



       81.      In September 2006, Legacy Tribune revealed to the market it was available for sale

by creating a special committee of the board of directors to consider restructuring, selling assets

or taking the company private in a leveraged buyout.

       82.      In April 2007, Legacy Tribune agreed to go private in an $8.2 billion leveraged-

buyout (the “LBO”) led by Chicago real estate tycoon Sam Zell. In December 2007, the LBO

closed, which loaded the company with about $13 billion in debt.

       83.      In December 2008, Legacy Tribune filed for Chapter 11 bankruptcy protection

under the weight of the debt brought on by the LBO.

       84.      On December 31, 2012, after nearly four years in legal limbo, newly-reorganized

Tribune emerged from bankruptcy. Pursuant to Tribune’s confirmed joint plan of reorganization

proposed by its committee of unsecured creditors, which included Oaktree Capital, large

creditors Oaktree Capital, Angelo, Gordon & Co. and JPMorgan Chase & Co. assumed control of

the Company, with Oaktree Capital owning approximately 22 percent. Oaktree, as the largest

shareholder, was entitled to appoint two board members.

       85.      Shortly thereafter, on January 17, 2013, Mr. Karsh was named Chairman of

Tribune’s Board. While Mr. Karsh served as the Chairman, he was also acting as Oaktree Capital’s

Co-Chairman (since 2014) and Chief Investment Officer (since 2013), and as a member of Oaktree

Capital’s investment committee, which was charged with all decisions related to the disposition of

Oaktree’s Tribune stock. At that time, Tribune’s Board also included another Oaktree partner, as

well as Director Defendant Jacobson, who is now on the board of two Oaktree Capital financing

subsidiaries.

       86.      In July 2013, Tribune announced plans to split into two companies, effectively

ending an 89-year strategy of pairing broadcasting and print. Tribune focused on broadcasting,



                                               -24-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 28 of 69 PageID #:297



and a new company, Tribune Publishing, was created to focus on the newspaper properties. The

assets were divided, with television stations, real estate and other valuable assets staying with

Tribune.

       87.     On August 4, 2014, Tribune completed the spin-off of Tribune Publishing, with

Oaktree Capital, through Oaktree, owning 18.5 percent of Tribune Publishing and 18.5 percent of

Tribune.

       88.     At this point, Defendant Oaktree Capital began a pattern of intervention in deals

involving the surviving entities. In April of 2016, Gannett Co., Inc. (“Gannett”) made an offer to

buy Tribune Publishing. After the board rejected Gannett’s unsolicited offer, Defendant Oaktree

Capital, who was Tribune Publishing's second-largest shareholder at the time (owning 14.8 percent

of that company’s stock through Defendant Oaktree), publicly urged Tribune Publishing’s board

to meet with Gannett. When Tribune Publishing’s board subsequently responded by adopting a

shareholder’s rights plan (or “poison pill”), Defendant Oaktree Capital made another unequivocal

demand to the board to negotiate with Gannett. When Tribune Publishing refused to make a deal

with Gannett, Defendant Oaktree sold back its remaining shares to Tribune Publishing in a deal

valued at more than $56 million. However, it continued to retain its interest in Tribune.

       B.      The Oaktree Defendants’ Continued Interest in Tribune

       89.     Notwithstanding Defendant Oaktree’s sale of its interest in Tribune Publishing, the

Oaktree Defendants’ interest and ownership in Tribune has remained fairly constant.

       90.     In this regard, upon Tribune’s emergence from bankruptcy, Defendant Oaktree

owned 18.5 percent in December 2012. By March 2017, Defendant Oaktree maintained a 16.3

percent stake in Tribune.

       91.     Additionally, since 2013 affiliates of Defendant Oaktree Capital have acted as

syndicate lenders to Tribune. JPMorgan Chase Bank, N.A., an affiliate of the J.P. Morgan entities
                                               -25-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 29 of 69 PageID #:298



which owned more than nine percent of Tribune’s stock as of December 2012, is Tribune’s long-

time lender and agent under the Company’s secured credit facility. The syndicate of lenders

includes funds affiliated with Defendant Oaktree Capital. The funds affiliated with Defendants

Oaktree Capital and Oaktree held $28 million and $31 million of the Company’s term loans and

former term loans at December 31, 2017 and December 31, 2016, respectively.

       92.     Put simply, Oaktree Capital’s connection with Tribune and participation in the

Company’s business decisions has a long history, facilitated by, among other things, Oaktree’s

having at least one designee to the Board, who also worked for Oaktree Capital, at all times from

2012 to October 2017. Likewise, since October 2017, Defendant Jacobson has served on Tribune’s

Board and the board of two of Oaktree Capital’s financing subsidiaries.

       C.      Tribune’s Management Positions the Company for Sale and Executes
               a Definitive Merger Agreement with Sinclair

       93.     On February 29, 2016, Tribune announced that the “Board of Directors and the

Company have initiated a process to explore the full range of strategic and financial alternatives

to enhance shareholder value.” These alternatives included seeking a merger or sale of the

Company. Investors reacted swiftly and positively. Tribune’s share price rose 9%, closing at

$35.90 per share that day, up from $32.95 at close on the previous trading day (February 26).

Tribune’s share price rose again the next day, closing at $37.91 on March 1, 2016, up more than

15% from its close on the day before the announcement.

       94.     That same month, February 2016, Defendant Bigelow was appointed Chief

Financial Officer, and Mr. Lazarus, already Tribune’s general counsel, was appointed to serve as

its Chief Strategy Officer.

       95.     As announced, Tribune and its Board did indeed explore opportunities to sell the

Company throughout the remainder of 2016, and negotiations regarding a possible acquisition by


                                              -26-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 30 of 69 PageID #:299



Sinclair began in earnest by at least November 2016. After negotiations between Tribune and

Sinclair were underway, Tribune appointed Defendant Kern as interim Chief Executive Officer.

Tribune’s message to Defendants Bigelow and Kern, as well as Mr. Lazarus was clear: they had

been appointed to their positions to sell the Company.

       96.     On March 1, 2017, Reuters reported that Sinclair executives had approached

Tribune about a possible acquisition. Investors again responded swiftly and positively to the news

of a potential sale, and Tribune stock rose 8%, closing at $37.38 per share that day, up from $34.52

at close on the previous day.

       97.     On May 8, 2017, Tribune announced that it had entered into the Merger Agreement

with Sinclair, pursuant to which Sinclair would acquire Tribune’s outstanding stock and Tribune

shareholders would receive cash plus Sinclair stock for a total value of $43.50 per share. Investors

reacted positively to the news and Tribune’s stock price closed at $42.40 per share on May 8, 2017,

up 5% from $40.29 at close on the previous trading day, up more than 22% from its close on

February 28, 2017, the day before the negotiations were reported in the media, and up more than

28% from the day before management announced the strategic review in February 2016.

       98.     As Defendant Kern explained in the May 8, 2017 press release, the announcement

of the Merger Agreement with Sinclair was “the culmination of an extensive strategic review,

which has delivered significant value to our stockholders.” Kern’s statement confirmed that the

“extensive strategic review” he referred to was the strategic review that Tribune announced in

February 2016, “15 months ago.”




                                               -27-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 31 of 69 PageID #:300



       D.      The Tribune Defendants’ Pre-Class-Period Statements Regarding
               Sinclair’s Purported Agreement to Sell Stations as Necessary to
               Obtain Regulatory Approval

       99.     As multiple analysts explained when the Merger Agreement was announced, and

as Tribune and Sinclair openly discussed in their regulatory filings concerning the Merger, a

combination of the two companies would trigger regulatory scrutiny by both the DOJ and the FCC.

       100.    Understanding that its investors and prospective investors would be concerned

about such regulatory approval, Tribune immediately sought to allay those concerns. In its May 8,

2017 press release, Tribune explained that, “In order to comply with FCC ownership requirements

and antitrust regulations, Sinclair may sell certain stations in markets where it currently owns

stations. Such divestitures will be determined through the regulatory approval process.” This

statement caused investors to believe: (i) that Sinclair would make the station divestitures required

to obtain regulatory approval; and (ii) that Sinclair agreed with Tribune that Sinclair was legally

obligated to do so.

       101.    The next day, May 9, 2017, Tribune publicly filed its Form 8-K announcing the

Merger Agreement with the SEC. The Form 8-K attached as exhibits Tribune’s May 8, 2017 press

release and the Merger Agreement itself. The Merger Agreement contained specific obligations

requiring Sinclair to make station divestitures to secure regulatory approval:

               [Sinclair] shall use reasonable best efforts to take action to avoid or
               eliminate each and every impediment that may be asserted by any
               Governmental Authority with respect to the transactions
               contemplated by this Agreement so as to enable the Closing to occur
               as soon as reasonably practicable, including . . . the proffer and
               agreement by [Sinclair] of its willingness to sell, lease, license or
               otherwise dispose of, or hold separate pending such disposition, and
               promptly to effect the sale, lease, license, disposal and holding
               separate of, such assets, rights, product lines, categories of assets or
               businesses or other operations or interests therein of [Sinclair] or any
               of its Subsidiaries [ ] (hereinafter referred to as the “Station
               Divestitures”) and . . . the proffer and agreement by [Sinclair] of its
               willingness to take such other actions, and promptly to effect such
                                                -28-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 32 of 69 PageID #:301



               other actions (and the entry into agreements with, and submission to
               orders of, the relevant Governmental Authority giving effect thereto,
               including the entry into hold separate arrangements, terminating,
               assigning or modifying Contracts (or portions thereof) or other
               business relationships, accepting restrictions on business operations
               and entering into commitments and obligations) (each an “Approval
               Action”).

       102.    As is customary, and as explained in the Merger Agreement itself, the publicly-

filed Merger Agreement incorporated by reference a Confidential Memorandum signed by both

Tribune and Sinclair, which contained additional disclosures, representations and warrantees that

Tribune and Sinclair made to each other as part of the Merger Agreement, but which they chose

not to make public at that time.

       103.    However, unbeknownst to the public, as Tribune later revealed in its August 9, 2018

verified complaint against Sinclair in the Delaware Merger Litigation, “from virtually the moment

the Merger Agreement was signed, Sinclair repeatedly and willfully breached its contractual

obligations in spectacular fashion.” These breaches related to Sinclair’s obligation to divest

stations in order obtain regulatory approval for the Merger. As Tribune has alleged in the Delaware

Merger Litigation, after signing the Merger Agreement, “Sinclair repeatedly favored its own

financial interests over its contractual obligations by rejecting clear paths to regulatory approval.

Instead, Sinclair fought, threatened, insulted, and misled regulators in a misguided and ultimately

unsuccessful attempt to retain control over stations that it was obligated to sell [to obtain antitrust

clearance].”

       104.    Tribune did not inform the investing public that Sinclair was breaching the Merger

Agreement by refusing to make station divestitures, information that was necessary to correct the

misimpression given by the May 8, 2017 press release that Sinclair would willingly make the

divestitures needed to obtain prompt regulatory approval. Instead, Tribune doubled down in the



                                                 -29-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 33 of 69 PageID #:302



September 2017 Proxy by making stronger and more specific claims about Sinclair’s obligation

and intention to cooperate with regulators, including the fact that Sinclair had allegedly agreed to

divest stations in ten specific overlap markets.

       105.    Specifically, in the September 2017 Proxy inviting its shareholders to approve the

Merger, Tribune stated:

               Under the merger agreement, Sinclair and Tribune each agreed,
               subject to the terms of the merger agreement, to use its reasonable
               best efforts, to take, or cause to be taken, all actions and to do, or
               cause to be done, all things necessary, proper or advisable under
               applicable law to complete the merger and the other transactions
               contemplated by the merger agreement as promptly as reasonably
               practicable.

               Sinclair also agreed, subject to the terms of the agreement, to use
               reasonable best efforts to take all actions to avoid or eliminate any
               impediment that may be asserted by a governmental authority with
               respect to the transactions so as to enable the closing to occur as
               soon as reasonably practicable, including taking certain actions,
               each referred to as an “approval action,” to obtain regulatory
               approval.

               In that connection Sinclair agreed to divest one or more television
               stations in the following Nielsen “Designated Market Areas”: (i)
               Seattle-Tacoma, Washington, (ii) St. Louis, Missouri, (iii) Salt Lake
               City, Utah, (iv) Grand Rapids-Kalamazoo-Battle Creek, Michigan,
               (v) Oklahoma City, Oklahoma, (vi) Wilkes Barre-Scranton,
               Pennsylvania, (vii) Richmond-Petersburg, Virginia, (viii) Des
               Moines-Ames, Iowa, (ix) Harrisburg-Lancaster-Lebanon-York,
               Pennsylvania and (x) Greensboro-High Point Salem, North
               Carolina, which we refer to as the “overlap markets”, as necessary
               to comply with the FCC's Local Television Multiple Ownership
               Rule (47 C.F.R. § 73.3555(b)), which we refer to as the “FCC
               duopoly rule,” or to obtain clearance under the HSR Act, in each
               case as required by the applicable governmental authority in order
               to obtain approval of and consummate the transactions. Sinclair is
               required to designate either a Tribune station or Tribune stations or
               a Sinclair station or Sinclair stations for divestiture in each overlap
               market, as required by and subject to approval by the relevant
               governmental authority. Sinclair has also agreed to designate, at its
               option, certain additional Tribune stations or Sinclair stations for
               divestiture and to divest such stations in order to comply with the
               FCC’s National Television Multiple Ownership Rule (47 C.F.R. §

                                                   -30-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 34 of 69 PageID #:303



               73.3555(e)), which we refer to as the “FCC national cap,” as
               required by the FCC in order to obtain approval of and consummate
               the transactions.

       106.    Soon thereafter, Sinclair privately displayed its obstreperous approach toward

government regulators, and the threat that this approach posed to the Merger was made plain to

the Tribune Defendants. At Sinclair’s request, Tribune had given Sinclair some latitude in its

approach while the nomination of incoming Assistant Attorney General in charge of Antitrust,

Makan Delrahim, was pending. Shortly after AAG Delrahim took office in September 2017, he

made clear that he was focused on divestitures in the ten identified overlap markets, and that

Sinclair’s agreement to divestitures in those markets would bring a halt to the DOJ’s investigation

and facilitate the path to approval contemplated by the Merger Agreement. Sinclair nevertheless

continued to try, without success, to persuade the DOJ that divestitures in most of the ten overlap

markets should not be required to approve the Merger. In early October 2017 the DOJ reaffirmed

that it was continuing its investigation of all ten of the identified overlap markets.

       107.    On October 19, 2017, Tribune shareholders approved the Merger with more than

99 percent favorable votes. Defendant Kern issued a release stating that “[t]oday’s vote is an

important milestone in the merger process and confirms that Tribune stockholders strongly support

this transaction and the value it delivers.”

       108.    At this point, with overwhelming support for the Merger and the stock price

increases it had caused for more than a year, the Tribune Defendants were committed.

       109.    Accordingly, the Tribune Defendants failed to correct the statements in the

September 2017 Proxy, even when they learned no later than November 20, 2017: (i) that Sinclair

was not making the station divestitures required to obtain regulatory approval; and (ii) that Sinclair

was taking the position that it was not legally or contractually required to make such divestitures.



                                                 -31-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 35 of 69 PageID #:304



       110.    The Tribune Defendants also subsequently repeated the substance of the foregoing

statements during the Class Period and continued to fail to correct these previous statements.

       E.      The Tribune Defendants and the Oaktree Defendants Learn that
               Sinclair Is Refusing to Make the Previously-Agreed-To Divestitures,
               but the Tribune Defendants Continue to Assure Investors that Sinclair
               Intends to Do So

       111.    On November 17, 2017, DOJ staff sent Sinclair a letter stating that none of

Sinclair’s arguments had persuaded them as to any of the overlap markets. That same day, AAG

Delrahim called Sinclair’s antitrust counsel (William Kolasky) and Tribune’s outside regulatory

counsel, to convey the DOJ’s official position that the DOJ’s concerns with the Merger could be

resolved if Sinclair agreed to divest stations in eight to ten of the overlap markets.

       112.    By virtue of their positions on the Board, the Director Defendants were aware of

this communication and its significance to the Merger.

       113.    Because of their relationship with Tribune and their access to internal Company

documents, including their shared board member, the Oaktree Defendants were also aware of this

communication and its significance to the Merger.

       114.    The DOJ’s position was consistent with Tribune’s expectation, expressed in and

implied by the Merger Agreement, the Disclosure Memorandum at Schedule 7.1, the September

2017 Proxy, and the Tribune Defendants’ other prior public statements regarding Sinclair’s

obligations, that the DOJ would require station divestitures in order to grant antitrust clearance

through the regulatory process and that Sinclair’s commitment to divest stations in up to ten

markets would satisfy the DOJ’s requirement.

       115.    The Tribune Defendants had understood, and had led investors to understand, that

Sinclair would accept any offer by the DOJ to grant antitrust clearance in return for divestures in




                                                 -32-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 36 of 69 PageID #:305



the agreed-to and explicitly-listed markets. The DOJ’s November 17, 2017 communication was

such an offer.

       116.      But Sinclair rejected the DOJ’s November 17, 2017 offer, and on November 20,

2017, the DOJ refused to pause its investigatory depositions, which were set to begin that week,

unless and until Sinclair “put station divestitures on the table.” Sinclair flatly refused even to make

this show of good faith, thereby causing the investigatory depositions to go forward.

       117.      Tribune correctly considered Sinclair’s rejection of the DOJ’s November 17 offer

and November 20 refusal even to consider station divestitures to be inconsistent with Sinclair’s

obligations under the Merger Agreement. Tribune formally memorialized this opinion in a

December 18, 2017 letter from Mr. Lazarus to Sinclair’s general counsel, copying Defendant Kern

as well as Sinclair’s chief executive and outside counsel for both Tribune and Sinclair. Given the

importance of the content of the letter and the detailed analysis therein, Tribune must have come

to this conclusion well before the letter was sent, because the letter would have been reviewed by

the senior executives and by outside and internal counsel for Tribune. Further, Sinclair made a

detailed response the same day, denying that it was obligated to accept the DOJ’s offer or otherwise

cooperate with regulators, indicating that Tribune had previously expressed the opinions in its

letter to Sinclair and that Sinclair had previously considered and rejected Tribune’s analysis after

consulting its own counsel.

       118.      Accordingly, if the Tribune Defendants did not previously know that the statements

in Tribune’s September 2017 Proxy regarding Sinclair’s intentions were false and misleading, they

learned that those statements were false no later than November 20, 2017.

       119.      Nine days later, armed with the material, non-public information that Sinclair was

refusing to divest stations in breach of the Merger Agreement, thereby threatening the Merger, the



                                                 -33-
    Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 37 of 69 PageID #:306



Oaktree Defendants, rushed to cash out seven million shares of Tribune common stock in the

Oaktree Offering for total proceeds that were $21.98 million less than they would receive in the

Merger, if it had occurred, but ultimately avoided more than $42 million in losses when it failed.

        F.      The Tribune Defendants’ Class-Period Misrepresentations and
                Omissions of Material Fact Regarding Sinclair’s Refusal to Divest
                Stations as Necessary to Obtain Regulatory Approval

        120.    On November 29, 2017 Tribune announced the Oaktree Offering of seven million

shares of Tribune common stock owned by Defendant Oaktree. Pursuant to the Offering Materials,

Defendant Oaktree agreed to sell seven million shares at $40.36 per share to underwriter Defendant

Morgan Stanley, who was authorized by the Offering Materials and the underwriting agreement

to offer those shares to the public. On information and belief, and based on subsequent SEC filings

and Bloomberg historical price and volume data, Defendant Morgan Stanley offered those shares

to the public at $40.76 per share over the following several trading days.

        121.    Rather than correcting Tribune’s September 2017 Proxy misstatements by

disclosing to the investing public that Sinclair was refusing to divest stations in violation of an

important provision of the Merger Agreement, thereby placing the Merger in jeopardy, Tribune

repeated the substance of those statements in the Registration Statement and Prospectus for the

Oaktree Offering.2 The Registration Statement and Prospectus states:

                Under the Merger Agreement, Sinclair and Tribune each agreed,
                subject to the terms of the Merger Agreement, to use its reasonable
                best efforts, to take, or cause to be taken, all actions and to do, or
                cause to be done, all things necessary, proper or advisable under
                applicable law to complete the Merger and the other transactions
                contemplated by the Merger Agreement as promptly as reasonably
                practicable. Sinclair also agreed, subject to the terms of the Merger



2
  Director Defendant Craig Jacobsen was a member of the Tribune Board of Directors at the time of the
filing of the Offering Materials with respect to which liability is asserted in this Action for the Oaktree
Offering.

                                                   -34-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 38 of 69 PageID #:307



               Agreement, to use reasonable best efforts to take all actions to avoid
               or eliminate any impediment that may be asserted by a governmental
               authority with respect to the transactions so as to enable the closing
               to occur as soon as reasonably practicable, including taking certain
               actions (each, an “approval action”) to obtain regulatory approval.
               In that connection Sinclair agreed to divest one or more television
               stations in the following Nielsen “Designated Market Areas”: (i)
               Seattle-Tacoma, Washington, (ii) St. Louis, Missouri, (iii) Salt Lake
               City, Utah, (iv) Grand Rapids-Kalamazoo-Battle Creek, Michigan,
               (v) Oklahoma City, Oklahoma, (vi) Wilkes Barre-Scranton,
               Pennsylvania, (vii) Richmond-Petersburg, Virginia, (viii) Des
               Moines-Ames, Iowa, (ix) Harrisburg-Lancaster-Lebanon-York,
               Pennsylvania and (x) Greensboro-High Point Salem, North Carolina
               (collectively, the “overlap markets”) as necessary to comply with
               the FCC’s Local Television Multiple Ownership Rule (47 C.F.R. §
               73.3555(b)) (the “FCC duopoly rule”) or to obtain clearance under
               the HSR Act, in each case as required by the applicable
               governmental authority in order to obtain approval of and
               consummate the Merger. Sinclair is required to designate either a
               Tribune station or Tribune stations or a Sinclair station or Sinclair
               stations for divestiture in each overlap market, as required by and
               subject to approval by the relevant governmental authority. Sinclair
               has also agreed to designate, at its option, certain additional Tribune
               stations or Sinclair stations for divestiture and to divest such stations
               in order to comply with the, FCC’s National Television Multiple
               Ownership Rule (47 C.F.R. § 73.3555(e)) (the “FCC national cap”)
               as required by the FCC in order to obtain approval of and
               consummate the Merger.

       122.    These statements were false and misleading, and omitted material facts necessary

to make the statements not misleading, because the Tribune Defendants knew no later than

November 20, 2017: (i) that Sinclair was not making the station divestitures required to obtain

regulatory approval; and (ii) that Sinclair was taking the position that it was not legally or

contractually required to make such divestitures.

       123.    While the Registration Statement and Prospectus correctly warned that “[f]ailure to

obtain the necessary governmental approvals and consents would prevent the parties from

consummating the proposed Merger,” it made the further misleading statement that: “[t]here can

be no assurance that the actions Sinclair is required to take under the Merger Agreement to obtain


                                                 -35-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 39 of 69 PageID #:308



the governmental approvals and consents necessary to complete the Merger will be sufficient to

obtain such approvals and consents or that the divestitures contemplated by the Merger Agreement

to obtain necessary governmental approvals and consents will be completed.” In fact, the Tribune

Defendants already knew that the DOJ had already determined that the station divestitures, if

made, would be adequate to achieve approval and that, in fact, the divestitures were unlikely to be

completed because of Sinclair. Yet the Tribune Defendants did not disclose that Sinclair had

recently refused to commit to divestitures in eight of the ten listed markets even when the DOJ

offered to grant antitrust clearance in return, conduct that Tribune considered a breach of the

Merger Agreement. Nor did the Tribune Defendants disclose that Sinclair had further refused to

even “put station divestitures on the table” and had thereby necessitated investigatory depositions

which would delay and jeopardize regulatory approval.          These omissions further rendered

Tribune’s statements in the November 29, 2017 Registration Statement and Prospectus false and

misleading.

       124.    The Registration Statement and Prospectus were further misleading because, given

Sinclair’s conduct before the DOJ, and the attendant delays in both antitrust clearance and FCC

approval, it was not reasonable to anticipate that the Merger would close in the first quarter of

fiscal 2018, or soon thereafter, as stated in the Registration Statement and Prospectus.

       125.    The Tribune Defendants and Oaktree were aware that the Registration Statement

and Prospectus and other Offering Materials filed in relation to the Oaktree Offering contained

false and misleading statements, but nonetheless proceeded with the Oaktree Offering, which

lasted through December 4, 2017.

       126.    Sinclair’s failure to make station divestitures as required to obtain regulatory

approval continued despite Tribune’s protestations. In mid-January, DOJ staff, on a call with Mr.



                                               -36-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 40 of 69 PageID #:309



Kolasky, again communicated that the DOJ was considering divestitures only in the overlap

markets and not in any other markets. On January 24, 2018, in an email to AAG Delrahim and

other DOJ staff, Mr. Kolasky wrote that the DOJ had told Sinclair that it was focused just on the

ten markets described in Tribune’s public statements as agreed-to and that a sale of additional

stations in other markets was not a condition to any settlement. Also on January 24, 2018, Tribune

once again urged Sinclair to comply with its obligations under the Merger Agreement in an email

sent by Defendant Kern to Sinclair’s CEO the day before what was intended to be Sinclair’s final

front office meeting with the DOJ, which is typically the last official meeting with the DOJ before

the DOJ concludes its investigation and decides whether to sue. Mr. Kern wrote, in relevant part:

               While I know you are well aware of our position and your
               contractual obligations, and at the risk of belaboring the point – in
               the event DOJ offers to end its investigation if Sinclair agrees to
               divest stations within the ten overlap DMAs [markets] spelled out
               in the merger agreement, you are contractually bound to accept.

       127.    Sinclair’s CEO responded the same day, writing only that: “Although I do not think

it is productive to engage in a legal debate with you, for the record I am writing to advise you that

we disagree with the legal conclusion stated in your email as to Sinclair’s contractual obligations.”

       128.    As expected, the DOJ offered at the January 25 meeting to end its investigation

upon Sinclair’s agreement to divest stations within the ten overlap markets. As in November and

December, however, Sinclair refused to agree to divestitures in all ten of the overlap markets. It

offered sales in just four overlap markets and declared that it intended, and indeed welcomed the

opportunity, to litigate with the DOJ. Underscoring Sinclair’s willful breach, Sinclair’s general

counsel in fact told AAG Delrahim: “sue me.” Before leaving the DOJ’s office after the meeting,

Sinclair’s general counsel also told Mr. Lazarus that Tribune would have to sue Sinclair to get it

to divest stations in all ten markets previously described in Tribune’s public filings as agreed-to.



                                                -37-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 41 of 69 PageID #:310



       129.    The Tribune Defendants were aware of this conduct because Tribune’s

representatives attended the January 25 meeting.

               1.      Tribune Learns that Sinclair is Proposing a Divestiture Process that
                       the FCC has Never Approved, And Related-Party Sham
                       Transactions that the FCC Would Never Approve, Further
                       Jeopardizing the Merger

       130.    Sinclair created yet more problems when it purported to identify specific stations

to be divested to comply with the National Cap. Sinclair could have readily complied with the

rule in a variety of non-controversial ways, including by simply agreeing to sell certain stations to

unrelated third parties in truly arm’s-length transactions.

       131.    But, rather than take this more certain and expeditious route to deal approval, which

Tribune had publicly stated Sinclair was obligated to take, Sinclair decided in February 2018 to

take another high-risk approach.

       132.    In a proposal that Sinclair submitted to the FCC on February 20, 2018 and

supplemented on February 27, 2018, Sinclair proposed station sales to parties with significant ties

to Sinclair’s Executive Chairman, David Smith, and his family, coupled with joint sales and shared

services agreements under which Sinclair would effectively control all aspects of station

operations, including advertising sales and the negotiation of retransmission agreements with cable

and satellite operators. Under these proposed arrangements, Sinclair would continue to reap the

lion’s share of the economic benefits of the stations it was purportedly “divesting” and would have

an option to repurchase the stations in the future. The Tribune Defendants were aware that Sinclair

was making this proposal.

       133.    Sinclair proposed, among other things, selling WGN-TV in Chicago to Steven

Fader, a close associate of Smith’s who had no experience in broadcasting. Sinclair also proposed

the sale of WPIX, a New York station, to Cunningham Broadcasting Corporation, a company that


                                                -38-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 42 of 69 PageID #:311



owns numerous television stations that are operated by Sinclair employees under joint sales and

shared services agreements, had tens of millions of dollars in debt guaranteed by Sinclair, and had

been controlled by the estate of Smith’s late mother until January 2018.

       134.    Tribune warned Sinclair that proposing these related-party “sales” was

incompatible with using best efforts to obtain prompt regulatory approval.               The Tribune

Defendants were fully aware that Sinclair’s aggressive proposals would slow – or altogether stop

– the FCC’s review process and undermine the prospects for approval by subjecting the

divestitures to intense regulatory scrutiny, particularly given that they involved stations in the first

and third largest television markets in the United States.

       135.    As Tribune expected, the FCC staff expressed frustration over what they viewed as

the unacceptably aggressive terms of Sinclair’s proposed divestitures, making clear their position

that Sinclair’s relationships with the purchasers and the terms of the sales would enable Sinclair,

effectively, to maintain operational control over the stations. That is, contrary to Tribune’s prior

assurances to the investing public, Sinclair did not actually “designate . . . certain additional

Tribune stations or Sinclair stations for divestiture and to divest such stations in order to comply

with the FCC’s National Television Multiple Ownership Rule (47 C.F.R. § 73.3555(e)) [ ] as

required by the FCC in order to obtain approval of and consummate the Merger.” The FCC staff

advised Sinclair to instead propose “clean” divestitures, i.e., arm’s-length sales to truly

independent third parties.

       136.    In addition to these sham “related-party sales,” Sinclair proposed to the FCC the

use of a contingent divestiture trust. Under the proposal Sinclair would place 23 stations in a

contingent trust whereby, prior to consummation of the Merger, the trust would dispose of certain

stations and transfer the others back to Sinclair. Such an arrangement would permit Sinclair to


                                                 -39-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 43 of 69 PageID #:312



delay the sale of any stations and, to the extent it did intend to sell, allow it time to determine the

most financially beneficial group of stations to keep.

       137.    Significantly, as was their pattern, the Tribune Defendants did not disclose that

Sinclair was delaying regulatory approval by refusing to propose to the FCC the station sales

needed to satisfy the Duopoly Rule against multi-station ownership in a single market and National

Cap until after it finished haggling with the DOJ over antitrust clearance, conduct that Tribune has

testified caused Tribune’s “breaching conduct” in rejecting the DOJ’s November 17, 2017 offer to

be a “double whammy.”

       138.    The Tribune Defendants simply did not disclose to the investing public that Sinclair

was undermining the prospects for approval of the Merger by proposing apparent sham

transactions, that Sinclair’s conduct was inconsistent with Tribune’s prior statements regarding

Sinclair’s obligations, that the FCC had expressed frustration, that the FCC viewed Sinclair’s

proposed divestitures as “unacceptably aggressive,” that the FCC advised Sinclair to instead

propose “clean divestitures,” or that Sinclair ignored the advice of both Tribune and the FCC.

               2.      Tribune Continues to Assure Investors That Sinclair is Using Best
                       Efforts to Obtain Regulatory Approval, Including Making the
                       Required Station Divestitures

       139.    In Tribune’s Form 10-K for 2017, filed March 1, 2018, the Tribune Defendants

again failed to disclose that Sinclair had put the Merger in grave jeopardy by refusing to make

reasonable and previously-agreed efforts to obtain regulatory approval. Instead, Tribune stated

that “[w]e currently anticipate the Merger will close in the second quarter of fiscal 2018” (i.e. one-

to-four months from the date of that filing), and simply repeated its generic recitation of risk factors

related to the Merger Agreement, stated previously in its Registration Statement and Prospectus

and other Offering Materials, including the general possibility that regulatory approval would not



                                                 -40-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 44 of 69 PageID #:313



be obtained. Once again, the recitation of these “risk factors” was meaningless, and indeed

misleading, when the Tribune Defendants already knew the risk was materializing.

       140.   Moreover, Tribune again assured the investing public that Sinclair had agreed to

make station divestitures as required by government regulators to obtain regulatory approval.

       141.   Tribune stated therein:

              Sinclair also agreed, subject to the terms of the Merger Agreement,
              to use reasonable best efforts to take all actions to avoid or eliminate
              each and every impediment that may be asserted by any
              governmental authority with respect to the transactions so as to
              enable the closing to occur as soon as reasonably practicable,
              including taking certain actions (each, an “approval action”) to
              obtain regulatory approval. Specifically, Sinclair agreed to divest
              one or more television stations in the following Nielsen DMAs: (i)
              Seattle-Tacoma, Washington, (ii) St. Louis, Missouri, (iii) Salt Lake
              City, Utah, (iv) Grand Rapids-Kalamazoo-Battle Creek, Michigan,
              (v) Oklahoma City, Oklahoma, (vi) Wilkes Barre-Scranton,
              Pennsylvania, (vii) Richmond-Petersburg, Virginia, (viii) Des
              Moines-Ames, Iowa, (ix) Harrisburg-Lancaster-Lebanon-York,
              Pennsylvania and (x) Greensboro-High Point Salem, North Carolina
              (collectively, the “overlap markets”) as necessary to comply with
              the Duopoly Rule or to obtain clearance under the HSR Act, in each
              case as required by the applicable governmental authority in order
              to obtain approval of and consummate the Merger, and if necessary
              or advisable to avoid, prevent, eliminate or remove the actual,
              anticipated or threatened commencement of any proceeding in any
              forum or issuance of any order that would delay, restrain, prevent,
              enjoin or otherwise prohibit consummation of the transactions
              contemplated by the Merger Agreement by any governmental
              authority.

              Sinclair is required to designate either a Tribune station or Tribune
              stations or a Sinclair station or Sinclair stations for divestiture in
              each overlap market, as required by and subject to approval by the
              relevant governmental authority. Sinclair has also agreed to
              designate, at its option, certain additional Tribune stations or
              Sinclair stations for divestiture and to divest such stations in order
              to comply with the FCC’s National Television Multiple Ownership
              Rule (47 C.F.R. § 73.3555(e)) (the “FCC National Cap”) as required
              by the FCC in order to obtain approval of and consummate the
              Merger.



                                               -41-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 45 of 69 PageID #:314



       142.    Tribune’s statements in its March 1, 2018 Form 10-K were false and misleading,

and omitted material facts necessary to make the statements not misleading, because Defendants

knew no later than November 20, 2017: (i) that Sinclair was not making the station divestitures

required to obtain regulatory approval; (ii) that Sinclair was taking the position that it was not

legally or contractually required to make such divestitures; and (iii) that Sinclair was proposing

sham transactions to the FCC.

       143.    The March 1, 2018 Form 10-K was further misleading because it stated that Tribune

anticipated that the Merger would close in the second quarter of fiscal 2018 without disclosing

that: (a) Sinclair had refused to make divestitures in the ten markets required for antitrust approval;

(b) the FCC had advised Sinclair that its proposed divestiture structure was a non-starter and that

its proposal to sell stations to related parties was problematic; (c) Sinclair had invited the DOJ to

“sue me”; (d) Tribune executives understood that Sinclair’s conduct had delayed the Merger and

put its consummation at risk; (e) Tribune considered Sinclair’s conduct a breach of the Merger

Agreement; (f) Sinclair disagreed with Tribune regarding its obligation to make reasonable best

efforts to obtain regulatory approval; and (g) Tribune had been forced twice to threaten to sue

Sinclair to attempt to obtain its compliance with the Merger Agreement, with unsuccessful results.

       144.    Tribune stock closed at $42.06 per share on March 2, 2018, indicating that investors

perceived a high degree of certainty that the Merger would close, as Tribune “anticipate[d]” in its

March 1, 2018 Form 10-K.

               3.      Tribune Never Voluntarily Discloses Sinclair’s Intransigent
                       Conduct to Investors

       145.    On March 6, 2018 Sinclair withdrew its February 20 proposal to the FCC to utilize

a contingent divestiture trust. However, it filed another application the same day proposing the




                                                 -42-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 46 of 69 PageID #:315



same basic sham approach, but with five fewer stations in the trust. On April 24, 2018, Sinclair

withdrew its second divestiture trust proposal.

        146.    On May 10, 2018, Tribune filed its Form 10-Q for the second quarter of 2018. Like

Tribune’s prior Class Period filings, the Form 10-Q provided detail concerning the purported

progress of regulatory approval for the Merger. While the filing for the first time revealed that

regulatory pressure was causing Sinclair and Tribune to modify previous applications, the Form

10-Q still represented, misleadingly, that Sinclair was making good-faith proposals to comply with

the divestiture requirements of the regulations and Merger Agreement:

                On April 24, 2018, the parties jointly filed (1) an amendment to the
                Applications [ ] that superseded all prior amendments and . . .
                provided additional information regarding station divestitures
                proposed to be made by Sinclair in 15 television markets in order to
                comply with the Duopoly Rule or the National Television Multiple
                Ownership Rule, (2) a letter withdrawing the Divestiture Trust
                Applications and (3) a letter withdrawing the application for
                approval of the sale of WPIX-TV to a third-party purchaser. In order
                to facilitate certain of the compliance divestitures described in the
                April 24 Amendment, between April 24, 2018 and April 30, 2018,
                Sinclair filed applications seeking FCC consent to the assignment of
                license or transfer of control of certain stations in 11 television
                markets.

        147.    Moreover, Tribune’s May 10, 2018 Form 10-Q, like its prior filings, did not

disclose: (i) that Sinclair was not making the station divestitures required to obtain regulatory

approval; or (ii) that Sinclair was taking the position that it was not legally or contractually required

to make such divestitures. Moreover, it did not disclose either that the “modifications” were so

extensive that Tribune and Sinclair were essentially starting from scratch, that Sinclair’s prior

behavior toward regulators had provoked the regulators’ frustration and scrutiny (including

numerous depositions), or that Tribune had twice been forced to threaten Sinclair with litigation

to cause it to make reasonable concessions to regulators. Perhaps more significantly, the filing did



                                                  -43-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 47 of 69 PageID #:316



not disclose that the current, modified proposals involved sham related-party transactions similar

to the proposed transactions regulators had previously rejected.

       148.    As set forth above, the statements in Tribune’s September 2017 Proxy, Offering

Materials, and March 1, 2018 Form 10-K, and May 10, 2018 Form 10-Q (¶¶ 56, 64, 81, 88) were

false and misleading, and omitted material facts necessary to make the statements not misleading,

because Defendants knew no later than November 20, 2017: (i) that Sinclair was not making the

station divestitures required to obtain regulatory approval, and (ii) that Sinclair was taking the

position that it was not legally or contractually required to make such divestitures.

       G.      The Truth Is Revealed by the FCC Chairman

       149.    Remarkably, the Tribune Defendants never voluntarily disclosed Sinclair’s conduct

or its material risk to the Merger, nor corrected any of their previous statements that begin no later

than the September 2017 Proxy representing that Sinclair had agreed to and was proceeding with

the necessary station divestitures. Instead, Tribune investors and the market learned from the FCC

when, on July 16, 2018, Chairman Pai made his unexpected announcement:

               Based on a thorough review of the record, I have serious concerns
               about the Sinclair/Tribune transaction. The evidence we’ve received
               suggests that certain station divestitures that have been proposed to
               the FCC would allow Sinclair to control those stations in practice,
               even if not in name, in violation of the law. When the FCC confronts
               disputed issues like these, the Communications Act does not allow
               it to approve a transaction. Instead, the law requires the FCC to
               designate the transaction for a hearing in order to get to the bottom
               of those disputed issues. For these reasons, I have shared with my
               colleagues a draft order that would designate issues involving
               certain proposed divestitures for a hearing in front of an
               administrative law judge.

       150.    It was only when forced by the FCC’s announcement that Tribune disclosed issues

with the Merger, and, even then, the Company did not acknowledge that it knew Sinclair’s conduct

had placed the Merger at risk from virtually the beginning. In a press release on July 17, 2018,


                                                -44-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 48 of 69 PageID #:317



Tribune stated only that it would “review” the situation and “work with the FCC,” but that it was

“difficult to explain” the potential effect on the Merger:

               Tribune Media was disappointed to learn that the Chairman had
               circulated an order designating certain issues for consideration by
               an Administrative Law Judge. It will review the FCC’s hearing
               designation order when released and expects to work with the FCC
               to explore ways to address the concerns identified. Until we have
               reviewed the order it is difficult to explain the potential issues it
               might create for the transaction.

       151.    Tellingly, Tribune’s putative “review” of the situation did not last long. On August

9, 2018, Tribune issued a press release announcing it was abandoning the merger and finally

disclosing Sinclair’s refusal to divest stations to achieve regulatory approval:

               In the Merger Agreement, Sinclair committed to use its reasonable
               best efforts to obtain regulatory approval as promptly as possible,
               including agreeing in advance to divest stations in certain markets
               as necessary or advisable for regulatory approval. Instead, in an
               effort to maintain control over stations it was obligated to sell,
               Sinclair engaged in unnecessarily aggressive and protracted
               negotiations with the [DOJ] Department of Justice and the [FCC]
               over regulatory requirements, refused to sell stations in the markets
               as required to obtain approval, and proposed aggressive divestment
               structures and related-party sales that were either rejected outright
               or posed a high risk of rejection and delay—all in derogation of
               Sinclair's contractual obligations. Ultimately, the FCC concluded
               unanimously that Sinclair may have misrepresented or omitted
               material facts in its applications in order to circumvent the FCC’s
               ownership rules and, accordingly, put the merger on indefinite hold
               while an administrative law judge determines whether Sinclair
               misled the FCC or acted with a lack of candor.

       152.    What the press release did not disclose, which Tribune revealed in its complaint

and exhibits thereto in the Delaware Merger Litigation, filed the same day, is that the Tribune

Defendants had known about Sinclair’s forgoing conduct and refusal to divest stations virtually

since May 2017, and before the September 2017 Proxy that caused shareholders to

overwhelmingly approve the Merger:



                                                -45-
     Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 49 of 69 PageID #:318



               [F]rom virtually the moment the Merger Agreement was signed,
               Sinclair repeatedly and willfully breached its contractual obligations
               in spectacular fashion.

        153.   The Delaware Merger Litigation is currently ongoing, and the parties to that action

are engaged in discovery.

V.      ADDITIONAL ALLEGATIONS OF SCIENTER

        154.   The Tribune Defendants had actual knowledge: (i) that Sinclair was not making the

station divestitures required to obtain regulatory approval; and (ii) that Sinclair was taking the

position that it was not legally or contractually required to make such divestitures because: (a) they

or their representatives were present at meetings with Sinclair and government regulators at which

Sinclair representatives were combative, uncooperative and antagonistic to the regulators; (b) they

were copied on or forwarded correspondence between government regulators and Sinclair in which

Sinclair was combative, uncooperative and antagonistic to the regulators; and (c) they received

correspondence from Sinclair expressly refusing to honor the obligations ascribed to Sinclair in

Tribune’s public filings. Sinclair’s breaching conduct on or about November 20, 2017 in refusing

to accept the DOJ’s offer to approve the Merger if Sinclair committed to divestitures was known

to the Tribune Defendants contemporaneously with the conduct as evidenced by Tribune’s

December 18, 2017 letter describing Sinclair’s exchange with government regulators.

        155.   The Tribune Defendants were also aware of these developments because Sinclair

was contractually required to keep Tribune informed of communications with government

regulators about the Merger. Indeed, Section 7.1(h) of the Merger Agreement provides:

               Unless prohibited by applicable Law or Order or by the applicable
               Governmental Authority, each of the Company and [Sinclair] shall
               (i) to the extent reasonably practicable, not participate in or attend
               any meeting, or engage in any substantive conversation, with any
               Governmental Authority in respect of the Merger (including with
               respect to any of the actions referred to in Section 7.1(a) [regarding]
               regulatory approval]) without the other, (ii) to the extent reasonably
                                                -46-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 50 of 69 PageID #:319



                  practicable, give the other reasonable prior notice of any such
                  meeting or conversation and (iii) in the event one such Party is
                  prohibited by applicable Law or Order or by the applicable
                  Governmental Authority from participating or attending any such
                  meeting or engaging in any such conversation, keep the non-
                  participating Party reasonably apprised with respect thereto.

           156.   The Tribune Defendants were motivated to conceal Sinclair’s conduct and the fact

that it jeopardized the Merger (i.e. disinclined to publicly admit that the Merger was in grave

jeopardy) because the Merger Agreement was the culmination of an arduous and expensive process

that was announced in early 2016, and the failure to consummate it would cause Tribune’s stock-

price to fall to pre-announcement levels.

           157.   Moreover, as Defendant Kern explained during an August 9, 2018 earnings call

with investors after the Merger Agreement was terminated: “when a company spends 15 months

trying to close a deal and doesn't, it's always hard on an enterprise and disappointing for a lot of

people who invested their blood, sweat and tears in trying to do what they were asked to do, which

is close the deal. . . . whenever you undertake an exercise like that, it's a disappointing [sic] not to

finish.”

           158.   Furthermore, the Executive Defendants were implicitly appointed to their positions

for the purpose of selling the Company. Defendant Bigelow and Mr. Lazarus were appointed to

their positions in February 2016, contemporaneously with the Board’s decision to explore a sale

of the company, and Defendant Kern was named interim CEO while Tribune was in confidential

negotiations with Sinclair. The Executive Defendants were motivated to avoid the revelation that

they failed in their primary assignment and were outmaneuvered by Sinclair if there was any

possibility the Merger would actually close.

           159.   After the dissemination of the false and misleading statements described above, but

before the undisclosed risk materialized and the truth emerged, Defendant Kern was elected by


                                                 -47-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 51 of 69 PageID #:320



shareholders to serve as a Class II director until 2021, and a resolution on executive compensation,

including compensation to each of the Executive Defendants was approved by the shareholders,

both on May 30, 2018.

        160.   Tellingly, Tribune’s annual definitive proxy statements on Form 14A indicate that

Defendant Bigelow and Mr. Lazarus (who was communicating directly with Sinclair) materially

decreased their holdings of Tribune common stock from 2017 to 2018, despite the fact the Merger

was purportedly forthcoming. For example, Tribune’s March 24, 2017 Form 14A indicates that

Defendant Bigelow owned 125,047 shares and Mr. Lazarus owned 115,389 shares of Tribune

common stock as of March 17, 2017. By contrast, Tribune’s April 19, 2018 Form 14A indicates

these holdings fell to 88,301 and 79,290 as of March 31, 2018. Put another way, during the year

the Merger was announced and Sinclair then non-publicly resisted station divestitures, putting the

Merger at risk, Defendant Bigelow and Mr. Lazarus decreased their common share ownership by

29.3 percent and 31.2 percent, respectively.

        161.   On information and belief, Defendant Oaktree likewise had actual knowledge: (i)

that Sinclair was not making the station divestitures required to obtain regulatory approval; and

(ii) that Sinclair was taking the position that it was not legally or contractually required to make

such divestitures. Until October 2017, Mr. Karsh was a member of both Tribune’s Board and

Oaktree’s committee charged with decisions regarding the disposition of Tribune’s stock. That

Oaktree had actual knowledge of these undisclosed facts is consistent with Oaktree’s position as

Tribune’s largest shareholder and its historically close relationship with the company.

        162.   The allegations in this section do not relate to any claim which does not require

scienter.




                                               -48-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 52 of 69 PageID #:321



VI.       LOSS CAUSATION

          163.   The Tribune Defendants’ misrepresentations and omissions of material fact alleged

above artificially inflated the price of Tribune stock during the Class Period.

          164.   The artificial inflation created by the misrepresentations and omissions was

removed from the prices of Tribune’s common stock in direct response to information revealed in

the July 16, 2018 disclosure alleged above, through which facts that corrected Defendants’ prior

misrepresentations and omissions of material fact were revealed and the risks concealed by such

misrepresented and omitted material facts materialized.

          165.   On July 16, 2018, FCC Chairman Ajit Pai issued a statement expressing “serious

concerns about the Sinclair/Tribune transaction,” in particular that “certain station divestitures that

have been proposed to the FCC would allow Sinclair to control those stations in practice, even if

not in name, in violation of the law.”

          166.   Later on July 16, Bloomberg, Reuters and other media outlets – and counsel for

Tribune and Sinclair independently confirmed with FCC staff – that Chairman Pai had circulated

to the other Commissioners a draft order asserting that Sinclair appeared to have engaged in

misconduct relating to the Fader and Cunningham divestiture applications and that a majority of

the Commissioners had already voted to refer the applications to an administrative law judge for

review.

          167.   As media outlets correctly reported and as analysts correctly explained, the FCC’s

statement indicated that any chance of receiving regulatory approval before the August 8, 2018

deadline was dead.

          168.   The FCC’s determination to refer Sinclair’s proposed station divestitures to an

administrative law judge, and the attendant failure of the Merger to obtain approval before the

deadline, was the materialization of a previously undisclosed risk that Sinclair’s obstruction and
                                                 -49-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 53 of 69 PageID #:322



inflexibility in its discussions with regulators would prevent the Merger from obtaining regulatory

approval. Tribune has admitted in its verified complaint in the Delaware Merger Litigation that

Sinclair’s conduct before, and communications with, the DOJ delayed the FCC’s review, and

ultimately contributed to the failure of the Merger.

       169.    Tribune stock closed at $32.12 per share on July 16, 2018, down more than 16%

from $38.56 at close on the previous trading day and down more than 23% from its closing price

on the day after Tribune’s false and misleading March 1, 2018 Form 10-K ($42.06 per share).

       170.    The Tribune Defendants’ wrongful conduct, as alleged herein, directly and

proximately caused the damages suffered by Plaintiffs and other Class members. Had the Tribune

Defendants disclosed complete, accurate, and truthful information concerning these matters during

the Class Period, Plaintiffs and other Class members would not have purchased or otherwise

acquired Tribune common stock, or would not have purchased or otherwise acquired stock at the

artificially inflated prices that they paid. It was also entirely foreseeable to the Tribune Defendants

that misrepresenting and concealing these material facts would artificially inflate the price of

Tribune stock and that the ultimate disclosure of this information, and/or the materialization of the

risks concealed by the material misstatements and omissions, would cause the price of Tribune

stock to decline.

       171.    The economic loss, i.e. damages, suffered by Plaintiffs and other Class members

directly resulted from Defendants’ materially false and misleading statements and omissions of

material fact, which artificially inflated the price of the Company’s securities when the truth was

revealed and/or the risks previously concealed by the Tribune Defendants’ material misstatements

and omissions materialized. As a result of the previously misrepresented and concealed material

information and risks that were disclosed on July 16, 2018, and the corresponding substantial



                                                 -50-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 54 of 69 PageID #:323



decline in the price of Tribune stock as the market absorbed this information, Plaintiffs and other

Class members have suffered economic loss.

       172.    The allegations in this section do not relate to any claim which does not require loss

causation.

VII.   CLASS ACTION ALLEGATIONS

       173.    This class action is brought on behalf of all individuals and entities, except

Defendants and their affiliates who purchased shares of Tribune stock during the November 29,

2017 through July 16, 2018 Class Period.

       174.    This class action is also brought on behalf of all individuals and entities, except

Defendants and their affiliates, who purchased shares of Tribune stock contemporaneously with

Oaktree’s sales in the Oaktree Offering, or pursuant or traceable to the Oaktree Offering.

       175.    The Class is so numerous that joinder of all members is impracticable. As of the

close of business on August 8, 2018, approximately 87.6 million shares of Tribune common stock

were outstanding. Those shares were held by hundreds, if not thousands, of individuals and entities

located throughout the country.

       176.    Questions of law and fact are common to the Class, including, among others, (i)

whether certain Defendants violated the Exchange Act, (ii) whether certain Defendants violated

the Securities Act; and (iii) whether and to what extent Defendants’ conduct harmed Plaintiffs and

other members of the Class.

       177.    There is a well-defined community of interests in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

               (a)    Whether certain Defendants violated the Exchange Act;

               (b)    Whether certain Defendants violated the Securities Act;
                                                -51-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 55 of 69 PageID #:324



               (c)    Whether the Tribune Defendants misrepresented material facts;

               (d)    Whether the Tribune Defendants’ statements omitted material facts
                      necessary in order to make the statements made, in light of the
                      circumstances under which they were made, not misleading;

               (e)    Whether the Tribune Defendants knew or recklessly disregarded that their
                      statements and/or omissions were false and misleading;

               (f)    Whether the Tribune Defendants and the Director Defendants issued a false
                      registration statement;

               (g)    Whether Defendant Morgan Stanley sold Tribune stock pursuant to a false
                      registration statement or prospectus;

               (h)    Whether Defendant Oaktree sold Tribune Stock while in possession of
                      material non-public information;

               (i)    Whether Defendant Oaktree Capital controlled Defendant Oaktree;

               (j)    Whether the prices of Tribune’s securities were artificially inflated;

               (k)    Whether Defendants’ conduct caused the members of the Class to sustain
                      damages; and

               (l)    The extent of damage sustained by Class members and the appropriate
                      measure of damages.

       178.    Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages from Defendants’ wrongful conduct.

       179.    Plaintiffs will adequately protect the interests of the Class and have retained counsel

experienced in class action securities litigation. Plaintiffs have no interests which conflict with

those of the Class.

       180.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

VIII. INAPPLICABILITY OF STATUTORY SAFE HARBOR

       181.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.


                                                -52-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 56 of 69 PageID #:325



The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward-looking, there were no meaningful cautionary statements identifying

important factors that could cause actual results to differ materially from those in the purportedly

forward-looking statements. Further, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, the Tribune Defendants are liable for

those false forward-looking statements because at the time each of those forward-looking

statements were made, the speaker had actual knowledge that the forward-looking statement was

materially false or misleading, and/or the forward-looking statement was authorized or approved

by an executive officer of Tribune who knew that the statement was false when made.

IX.    APPLICABILITY OF THE PRESUMPTION OF RELIANCE:
       FRAUD-ON-THE-MARKET DOCTRINE

       182.    At all relevant times, the market for Tribune’s common stock was efficient for the

following reasons, among others:

               (a)     Tribune stock met the requirements for listing, and was listed and actively
                       traded on the New York Stock Exchange (NYSE), a highly efficient and
                       automated market;

               (b)     As a regulated issuer, Tribune filed periodic reports with the SEC and the
                       NYSE;

               (c)     Tribune regularly communicated with public investors via established
                       market communication mechanisms, including through regular
                       disseminations of press releases on the national circuits of major newswire
                       services and through other wide-ranging public disclosures, such as
                       communications with the financial press and other similar reporting
                       services; and

               (d)     Tribune was followed by numerous securities analysts employed by major
                       brokerage firms who wrote reports which were distributed to those
                       brokerage firms’ sales force and certain customers. Each of these reports
                       was publicly available and entered the public market place.



                                               -53-
     Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 57 of 69 PageID #:326



          183.   As a result of the foregoing, the market for Tribune’s common stock reasonably

promptly digested current information regarding Tribune from all publicly available sources and

reflected such information in the price of Tribune’s common stock. All purchasers of Tribune

common stock during the Class Period suffered similar injury through their purchase of Tribune

common stock at artificially inflated prices, and a presumption of reliance applies.

          184.   A Class-wide presumption of reliance is also appropriate in this Action under the

United States Supreme Court holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.

128 (1972), because the claims asserted herein against Defendants are predicated upon omissions

of material fact for which there is a duty to disclose.

          185.   The allegations in this section do not relate to any claim which does not require

reliance.

X.        CAUSES OF ACTION

                                        COUNT I:
     Against the Tribune Defendants for Violations of Section 10(b) of the Exchange Act
                         and Rule 10b-5 Promulgated Thereunder

          186.   Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

          187.   During the Class Period, the Tribune Defendants carried out a plan, scheme, and

course of conduct which was intended to and, throughout the Class Period, did: (i) deceive the

investing public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause

Plaintiffs and other members of the Class to purchase Tribune securities at artificially inflated

prices.

          188.   The Tribune Defendants: (i) employed devices, schemes, and artifices to defraud;

(ii) made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (iii) engaged in acts, practices, and a course of business which
                                                 -54-
     Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 58 of 69 PageID #:327



operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Tribune’s securities in violation of Section 10(b) of the

Exchange Act, 15 U.S.C. §§ 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-

5.

        189.   The Tribune Defendants, individually and in concert, directly and indirectly, by the

use, means or instrumentalities of interstate commerce and/or of the mails, engaged and

participated in a continuous course of conduct to conceal adverse material information about

Sinclair’s unwillingness to make the station divestitures required to obtain regulatory approval for

the Merger and the prospect that the Merger would therefore not be consummated.

        190.   During the Class Period, the Tribune Defendants made the false statements

specified above, which they knew or recklessly disregarded to be false or misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        191.   The Tribune Defendants had actual knowledge of the misrepresentations and

omissions of material fact set forth herein, or recklessly disregarded the true facts that were

available to them. The Tribune Defendants engaged in this misconduct to conceal: (i) that Sinclair

was not making the station divestitures required to obtain regulatory approval; and (ii) that Sinclair

was taking the position that it was not legally or contractually required to make such divestitures

and to support the artificially inflated prices of the Company’s securities.

        192.   Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Tribune’s securities. Plaintiffs and the Class

would not have purchased the Company’s securities at the prices they paid, or at all, had they been




                                                 -55-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 59 of 69 PageID #:328



aware that the market prices for Tribune’s securities had been artificially inflated by the Tribune

Defendants’ fraudulent course of conduct.

        193.    As a direct and proximate result of the Tribune Defendants’ wrongful conduct,

Plaintiffs and the other members of the Class suffered economic loss and damages, at an amount

to be established at trial, in connection with their respective purchases of the Company’s securities

during the Class Period as the prior artificial inflation in the price of Tribune’s securities was

removed.

        194.    By virtue of the foregoing, the Tribune Defendants violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

                                          COUNT II:
               Against Oaktree for Violations of Section 20A of the Exchange Act

        195.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth above

as if fully set forth herein.

                1.       The Oaktree Defendants Possessed Material Non-Public
                         Information About Sinclair’s Breaching Conduct Related to the
                         Merger at the Time of the Oaktree Offering

        196.    Oaktree, through Tribune’s Board members Mr. Karsh and Defendant Jacobson,

and through its historically close relationship with Tribune, possessed material nonpublic

information at the time it sold shares in the Oaktree Offering.

        197.    Beginning when Tribune emerged from bankruptcy, and continuing until at least

November 29, 2017, the Oaktree Defendants received repeated updates on Tribune, including

Merger-related information concerning Sinclair, Sinclair’s continuing failure to cooperate with the

FCC’s required divestitures, and the DOJ’s concerns related thereto, none of which provided a

reasonable basis for Tribune’s public assurances about Sinclair’s cooperation with the Merger

process.


                                                 -56-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 60 of 69 PageID #:329



       198.    Specifically, Oaktree co-founder and then-President, Bruce Karsh served as

Tribune’s Chairman of the Board until October 26, 2017.          On October 31, 2017, Tribune

announced that Mr. Karsh had resigned as Chairman of the Tribune Board effective October 26,

2017 in anticipation of the Merger. Specifically, Mr. Karsh stated that “[g]iven the

overwhelmingly successful shareholder vote and the continued progress being made toward the

company’s merger with Sinclair Broadcast Group, now is the right time for me to step down from

the Board.” Tribune further announced that in light of the pending Sinclair transaction, the Board

decided not to name a new Chairman and would reduce the number of Board members. However,

Oaktree remained the largest shareholder of Tribune and Mr. Karsh’s resignation does not indicate

Oaktree or Mr. Karsh stopped receiving updates on the Merger and Sinclair’s conduct, which was

already under investigation by the DOJ in October 2017.

       199.    To the contrary, among other things, following Mr. Karsh’s October 2017

resignation, Director Defendant Jacobson remained on the Board, as he had been since 2012 and,

beginning in October 2017, Defendant Jacobson served as a director of Oaktree Strategic Income

Corporation and Oaktree Specialty Lending Corporation, both of which are specialty finance

companies managed by Defendant Oaktree Capital.

       200.    Oaktree has also made public statements related to its access and review of material

non-public information related to their investments, such as Tribune:

               Oaktree may, from time to time, possess material non-public
               information, limiting our investment discretion. Oaktree and
               members of its investment teams may serve as directors of, or in a
               similar capacity with, companies in which we invest, the securities
               and obligations of which are purchased or sold on our behalf. In the
               event that material nonpublic information is obtained with respect
               to such companies, we could be prohibited for a period of time from
               purchasing or selling the securities or obligations of such companies




                                               -57-
     Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 61 of 69 PageID #:330



                 by law or otherwise, and this prohibition may have an adverse effect
                 on us.3

          201.   Throughout the Merger process, on information and belief, the Board, including

Mr. Karsh and Defendant Jacobson received continued updates on the status of Sinclair’s

divestitures.

          202.   These updates included, on information and belief, information related to (i) the

DOJ’s antitrust review beginning by August 2017, (ii) Sinclair’s confrontational and belittling

behavior toward the DOJ throughout that review, (iii) the DOJ’s confirmation in early October

that the DOJ was investigating all ten overlap markets, (iv) the DOJ’s November 17, 2017 offer

letter to Sinclair regarding its divestitures and (v) Sinclair’s November 20, 2017 rejection of this

offer.

          203.   At the time of Oaktree Offering, Oaktree knew Sinclair had been confrontational

and belittling toward the staff of the DOJ in response to an antitrust review process that had begun

by August 2017, and that in early October 2017, the DOJ had reaffirmed that it was continuing to

investigate whether Sinclair’s proposal that it not divest stations in most of the agreed markets

would violate antitrust regulations. Oaktree further knew that on November 20, 2017, Sinclair had

flatly refused to comply with a DOJ demand to divest stations in the agreed markets and that,

consequently, the DOJ was escalating its investigation to include depositions of Tribune and

Sinclair personnel.

                 2.      Oaktree Sold Tribune Stock in the Oaktree Offering

          204.   Oaktree was prohibited from selling Tribune’s common stock while in possession

of such material nonpublic information, a prohibition it violated by selling millions of shares



3
    Oaktree Finance, LLC, Form N-2, dated May 11, 2011.

                                                 -58-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 62 of 69 PageID #:331



during the Oaktree Offering for almost $290 million at prices that later disclosures demonstrated

to be inflated.

        205.      By reason of such conduct, Oaktree is liable under Section 20A of the Exchange

Act to any Class member who purchased Tribune’s common stock contemporaneously with sales

by the Oaktree Defendants, including the First New York Funds, which purchased Tribune stock

in the Oaktree Offering.

                  3.     Plaintiffs Purchased Tribune Stock Contemporaneously with
                         Oaktree’s Sales

        206.      Contemporaneously with the Oaktree Defendants’ sales from November 29, 2017

through December 4, 2017, the First New York Plaintiffs purchased shares of Tribune common

stock. Upon information and belief, thousands of other Class Members also purchased shares

contemporaneously with the Oaktree Defendants’ November 29, 2017 through December 4, 2017

sales (in the Oaktree Offering). As alleged in this Complaint, at the time of Oaktree’s sales and

the First New York Plaintiffs’ and other Class Members’ purchases, the price of Tribune’s

common stock was inflated because Plaintiffs and the investing public did not know: (i) that

Sinclair was not making the station divestitures required to obtain regulatory approval, in direct

violation of the Merger Agreement; and (ii) that Sinclair was taking the position that it was not

legally or contractually required to make such divestitures, a position that the DOJ had already

repeatedly rejected.

                  4.     Oaktree is Liable to Each Class Member Who Purchased
                         Contemporaneously with Its Sales

        207.      Section 20A of the Exchange Act provides that “[a]ny person who violates any

provision of this chapter or the rules or regulations thereunder by purchasing or selling a security

while in possession of material, nonpublic information shall be liable in an action . . . to any person

who, contemporaneously with the purchase or sale of securities that is the subject of such violation,

                                                 -59-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 63 of 69 PageID #:332



has purchased (where such violation is based on a sale of securities) or sold (where such violation

is based on a purchase of securities) securities of the same class.”

          208.   Oaktree sold Tribune stock in the Oaktree Offering while in possession of material

non-public information including: (i) that Sinclair was not making the station divestitures required

to obtain regulatory approval, in direct violation of the Merger Agreement; and (ii) that Sinclair

was taking the position that it was not legally or contractually required to make such divestitures,

a position that the DOJ had already repeatedly rejected. Consequently, Oaktree is liable pursuant

to Section 20A of the Exchange Act to any Plaintiff or Class member who purchased

contemporaneously with the Oaktree Defendants’ sales in the Oaktree Offering.

                                        COUNT III:
          Against Oaktree Capital for Violations of Section 20(a) of the Exchange Act

          209.   Plaintiffs incorporate each and every allegation set forth above as if fully set forth

herein.

          210.   Oaktree Capital acted as a controlling person of Oaktree within the meaning of

Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

          211.   Oaktree Capital controlled Oaktree as its ultimate parent and because its senior

partners comprised the investment committee responsible for the disposition of Defendant

Oaktree’s Tribune shares.

          212.   As set forth above, Oaktree violated Section 20A of the Exchange Act when it sold

Tribune stock while in possession of material non-public information. By virtue of its status as the

ultimate parent and ultimate controlling entity of Oaktree, Oaktree Capital had the power and the

ability to control the actions of Oaktree.

          213.   By reason of such conduct, Oaktree Capital is liable pursuant to Section 20(a) of

the Exchange Act.


                                                 -60-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 64 of 69 PageID #:333



                                      COUNT IV:
    Against the Tribune Defendants, the Director Defendants and Morgan Stanley For
                      Violations of Section 11 of the Securities Act

       214.    Plaintiffs incorporate each and every allegation set forth above as if fully set forth

herein only to the extent that such allegations do not allege fraud, scheme, motive, scienter or

intentional conduct by the Defendants to defraud Plaintiffs or other members of the Class. This

Section 11 claim does not sound in fraud and Plaintiffs expressly disavow and disclaim any

allegations of fraud, scheme, motive, scienter or intentional conduct as part of this claim, which

does not have scienter or fraudulent intent as required elements. This count is predicated upon

Defendants’ liability for making untrue statements and omissions of material fact related to the

Oaktree Offering in the Offering Materials.

       215.    This claim is brought against the Tribune Defendants, the Director Defendants, and

Defendant Morgan Stanley pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k, on behalf

of all proposed Class members who purchased or otherwise acquired Tribune’s common stock in

or traceable to the Oaktree Offering.

       216.    At the time of the Oaktree Offering, the Offering Materials contained untrue

statements of material fact, omitted to state facts necessary to make the statements made therein

not misleading, and failed to disclose required material information, as set forth above.

       217.    Tribune is the issuer of the common stock sold pursuant to the Offering Materials.

As the issuer of such stock, Tribune is strictly liable to Plaintiffs and the other members of the

Class who purchased common stock in or traceable to the Oaktree Offering for the materially

untrue statements and omissions that appeared in or were omitted from the Offering Materials.

       218.    The following Defendants were the signatories of the untrue and misleading

November 29, 2017 Registration Statement and Prospectus as officers and directors of Tribune

and are liable for the Oaktree Offering made pursuant to such Registration Statement and
                                               -61-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 65 of 69 PageID #:334



Prospectus: Peter M. Kern, Chandler Bigelow, Craig A. Jacobson, Ross Levinsohn, Peter E.

Murphy, and Laura R. Walker.

       219.    These Defendants are unable to establish an affirmative defense based on a

reasonable and diligent investigation of the statements. These Defendants did not make a

reasonable investigation or possess reasonable grounds to believe that the statements contained in

the Registration Statement and Prospectus were true and not misleading, and that there were no

omissions of any material fact.

       220.    The underwriter of the Oaktree Offering was Defendant Morgan Stanley.

       221.    Defendant Morgan Stanley is unable to establish an affirmative defense based on a

reasonable and diligent investigation of the statements contained in the Offering Materials.

Defendant Morgan Stanley did not make a reasonable investigation or possess reasonable grounds

to believe that the statements contained in the Offering Materials were true and not misleading,

and that there were no omissions of any material fact.

       222.    Plaintiffs and other members of the Class purchased Tribune common stock issued

under or traceable to the Offering Materials.

       223.    Plaintiffs and other members of the Class did not know, or in the exercise of

reasonable diligence could not have known, of the untrue statements and omissions of material

fact contained in the Offering Materials when they purchased or otherwise acquired the common

stock of Tribune in or traceable to the Oaktree Offering.

       224.    Plaintiffs and other members of the Class who purchased the common stock

pursuant to the Offering Materials suffered substantial damages as a result of the untrue statements

and omissions of material facts in the Offering Materials, because they either sold these shares at




                                                -62-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 66 of 69 PageID #:335



prices below the Offering prices or still held shares as of July 16, 2018, when the prices and trading

value of the common stock were below the Offering prices and values.

       225.    By reason of the foregoing, the Defendants named in this Count have violated

Section 11 of the Securities Act.

                                       COUNT V:
       Against Morgan Stanley for Violations of Section 12(a)(2) of the Securities Act

       226.    Plaintiffs repeat and reallege each and every allegation set forth above as if fully

set forth herein only to the extent that such allegations do not allege fraud, scheme, motive, scienter

or intentional conduct by the Defendants to defraud Plaintiffs or members of the Class. This

Section 12 claim does not sound in fraud and Plaintiffs expressly disavow and disclaim any

allegations of fraud, scheme, motive, scienter or intentional conduct as part of this claim, which

does not have scienter or fraudulent intent as required elements. To the extent that these allegations

incorporate factual allegations elsewhere in this Complaint, those allegations are incorporated only

to the extent that such allegations do not allege fraud, scheme, motive, scienter or intentional

conduct to defraud Plaintiffs or members of the class. This count is predicated upon Morgan

Stanley’s liability as a statutory seller pursuant to the Offering Materials.

       227.    This claim is brought pursuant to Section 12(a)(2) of the Securities Act, 15 U.S.C.

§ 77l(a)(2), on behalf of Plaintiffs and all other members of the Class who purchased Tribune

common stock in the Oaktree Offering, against Morgan Stanley.

       228.    Morgan Stanley was a seller, offeror, and/or solicitor of sales of the common stock

offered pursuant to the Offering Materials in or traceable to the Oaktree Offering.

       229.    Morgan Stanley sold Tribune common stock pursuant to Offering Materials directly

to Plaintiffs and other members of the Class.




                                                 -63-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 67 of 69 PageID #:336



       230.    Morgan Stanley transferred title to Tribune stock to Plaintiffs and other members

of the Class who purchased such stock in the Oaktree Offering, or transferred title of such Tribune

Stock to other underwriters or broker-dealers that sold that stock. Morgan Stanley also solicited

the purchase of Tribune stock in the Oaktree Offering by Plaintiffs and other members of the Class

who purchased in the Oaktree Offering by means of the Offering Materials, motivated at least in

part by the desire to serve Morgan Stanley’s own financial interests and the interests of Tribune

and Oaktree, including but not limited to earning commissions on the sale of Tribune stock in the

Oaktree Offering.

       231.    The Offering Materials contained untrue statements of material fact or omitted to

state material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading, as set forth more fully above.

       232.    Plaintiffs and other members of the Class who purchased Tribune stock from

Morgan Stanley and/or its duly authorized agents in the Oaktree Offering made such purchases

pursuant to the materially untrue and misleading Offering Materials, and did not know, or in the

exercise of reasonable diligence could not have known, of the untruths and omissions contained

therein.

       233.    Plaintiffs and other members of the Class who purchased the Tribune Stock in the

Oaktree Offering from Morgan Stanley and/or its duly authorized agents pursuant to the Offering

Materials suffered substantial damages as a result of the untrue statements and omissions of

material facts therein, because they either sold these shares at prices below the offering prices or

still held such securities as of the date of this Complaint, when the prices and trading value of the

common stock were below the offering prices.




                                                -64-
   Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 68 of 69 PageID #:337



       234.       Plaintiffs and other members of the Class who purchased the Tribune common

stock pursuant to the Offering Materials are entitled to damages from Morgan Stanley.

       235.       By virtue of the foregoing, Morgan Stanley violated Section 12(a)(2) of the

Securities Act.

XI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment and relief as follows:

       A.         Determining that this Action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       B.         Awarding compensatory damages in favor of Plaintiffs and other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.         Declaring that (i) the Tribune Defendants violated Section 10(b) of the Exchange

Act as well as Rule 10b-5 promulgated thereunder, (ii) Oaktree violated Section 20A of the

Exchange Act; (iii) Oaktree Capital violated Section 20(a) of the Exchange Act; (iv) the Tribune

Defendants, the Director Defendants, and Morgan Stanley violated Section 11 of the Securities

Act; and (v) Morgan Stanley violated Section 12(a)(2) of the Securities Act;

       D.         Awarding Plaintiffs the costs of this action, including reasonable allowance for

Plaintiffs’ attorneys’ and experts’ fees; and

       E.         Granting such other and further relief as this Court may deem just and proper.




                                                  -65-
  Case: 1:18-cv-06175 Document #: 43 Filed: 01/31/19 Page 69 of 69 PageID #:338



XII.   JURY DEMAND

       Plaintiffs respectfully demand a trial by jury on all issues so triable.

 DATED: January 31, 2019                               Respectfully Submitted,

                                                       /s/ Andrew J. Entwistle
                                                       Andrew J. Entwistle
                                                       ENTWISTLE & CAPPUCCI LLP
                                                       500 W. 2nd Street, Suite 1900-16
                                                       Austin, Texas 78701
                                                       Telephone: (512) 710-5960
                                                       Email: aentwistle@entwistle-law.com


                                                       Michael H. Moirano
                                                       Claire G. Kenny
                                                       Stephen A. Gorman
                                                       MOIRANO GORMAN KENNY, LLC
                                                       135 S. LaSalle St., Suite 2200
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 614-1260
                                                       mmoirano@mgklaw.com

                                                       Counsel for Plaintiffs the Water Island
                                                       Funds and the First New York Funds




                                                -66-
